EXECUTION COPY













ADMINISTRATION AGREEMENT

among

COLLEGIATE FUNDING OF DELAWARE, L.L.C.,

as Depositor

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Master Servicer

CHASE EDUCATION LOAN TRUST 2007-A,

as Issuer

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Owner Trustee

THE BANK OF NEW YORK,

as Eligible Lender Trustee

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrator

and

THE BANK OF NEW YORK,

as Indenture Trustee

Dated as of July 2, 2007

CHASE EDUCATION LOAN TRUST 2007-A











--------------------------------------------------------------------------------




TABLE OF CONTENTS

ARTICLE I
Definitions and Usage

SECTION 1.1

Definitions and Usage

2

ARTICLE II
Duties and Covenants

SECTION 2.1

Duties with Respect to the Indenture

2

SECTION 2.2

Duties with Respect to the Issuer.

3

SECTION 2.3

Establishment of Trust Accounts.

4

SECTION 2.4

Collections

7

SECTION 2.5

Application of Collections.

7

SECTION 2.6

Additional Deposits of Purchase Amounts

7

SECTION 2.7

Distributions.

8

SECTION 2.8

Priority of Distributions.

9

SECTION 2.9

Reserve Account.

10

SECTION 2.10

Investment Earnings; Other Trust Accounts.

12

SECTION 2.11

Statements to Certificateholders and Noteholders

14

SECTION 2.12

Non-Ministerial Matters

16

SECTION 2.13

Exceptions

16

SECTION 2.14

Compensation

16

SECTION 2.15

Master Servicer and Administrator Expenses

16

ARTICLE III
Distribution Statement; Master Servicer’s Report

SECTION 3.1

Distribution Statement; Master Servicer’s Report.

17

ARTICLE IV
The Administrator

SECTION 4.1

Representations of Administrator

18

SECTION 4.2

Liability of Administrator; Indemnities.

19

SECTION 4.3

Merger or Consolidation of, or Assumption of the Obligations of,

Administrator

22

SECTION 4.4

Limitation on Liability of Administrator and Others.

22

SECTION 4.5

Administrator May Own Certificates or Notes

23

SECTION 4.6

Administrator Not to Resign

23

SECTION 4.7

Privacy and Security Provisions

23

ARTICLE V
Default; Remedies

SECTION 5.1

Administrator Default

24

SECTION 5.2

Appointment of Successor Administrator

25

SECTION 5.3

Notification to Noteholders and Certificateholders

25

SECTION 5.4

Waiver of Past Defaults

26

ARTICLE VI
Optional Purchase of Trust Student Loans

SECTION 6.1

Optional Purchase of All Trust Student Loans

26

SECTION 6.2

Notice

27

SECTION 6.3

Succession

27

ARTICLE VII
Protection of Interests in Trust

SECTION 7.1

Financing Statements

27

SECTION 7.2

Identity

27

SECTION 7.3

Relocation

27

SECTION 7.4

Accounts and Records; Access.

27

ARTICLE VIII
Independence; Powers of Attorney

SECTION 8.1

Independence of the Administrator

29

SECTION 8.2

No Joint Venture

29

SECTION 8.3

Other Activities of Administrator

29

SECTION 8.4

Powers of Attorney

29

ARTICLE IX
Miscellaneous

SECTION 9.1

Amendment.

29

SECTION 9.2

Assignment

31

SECTION 9.3

Limitations on Rights of Others

31

SECTION 9.4

Assignment to Indenture Trustee

31

SECTION 9.5

Nonpetition Covenants.

31

SECTION 9.6

Limitation of Liability of Eligible Lender Trustee, Indenture Trustee and

Owner Trustee.

32

SECTION 9.7

Notices.

33

SECTION 9.8

Governing Law

35

SECTION 9.9

Headings

35

SECTION 9.10

Counterparts

35

SECTION 9.11

Severability

36

ARTICLE X
Compliance with Regulation AB

SECTION 10.1

Intent of the Parties; Reasonableness

36

SECTION 10.2

Reporting Requirements.

36

SECTION 10.3

Annual Statement as to Compliance

37

SECTION 10.4

Reports on Assessment of Compliance with Applicable Servicing Criteria.

37







Attachment A

Servicing Criteria to be Addressed in Assessment of Compliance

Attachment B

Form of Annual Certification





--------------------------------------------------------------------------------




ADMINISTRATION AGREEMENT (this “Agreement”), dated as of July 2, 2007, among
Collegiate Funding of Delaware, L.L.C. (the “Depositor”), JPMorgan Chase Bank,
National Association, not in its individual capacity but solely in its capacity
as master servicer (in such capacity, the “Master Servicer”), Chase Education
Loan Trust 2007-A (the “Issuer”), The Bank of New York Trust Company, N.A., not
in its individual capacity but solely in its capacity as owner trustee (in such
capacity, the “Owner Trustee”), The Bank of New York, not in its individual
capacity but solely in its capacity as eligible lender trustee (in such
capacity, the “Eligible Lender Trustee”), JPMorgan Chase Bank, National
Association, not in its individual capacity but solely in its capacity as
administrator (the “Administrator”), and The Bank of New York, not in its
individual capacity but solely in its capacity as indenture trustee (in such
capacity, the “Indenture Trustee”).

RECITALS

WHEREAS, the Issuer is issuing (i) five classes of its Student Loan-Backed Notes
(collectively, the “Notes”) pursuant to an Indenture, dated as of July 2, 2007
(the “Indenture”), among the Issuer, the Eligible Lender Trustee and the
Indenture Trustee, and (ii) one or more Certificates (the “Certificates”)
pursuant to the short-form trust agreement, dated as of May 2, 2007, among the
Depositor, the Delaware Trustee and the Owner Trustee, pursuant to which the
Issuer was established, as amended and restated by the Amended and Restated
Trust Agreement, dated as of July 2, 2007 (the “Trust Agreement”), among the
Depositor, the Delaware Trustee and the Owner Trustee;

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Notes and the Certificates, including, inter alia, the Master
Servicing Agreement, the Transfer Agreement and the Indenture;

WHEREAS, pursuant to certain Transaction Documents, the Issuer and the Owner
Trustee are required to perform certain duties in connection with (a) the Notes
and the Collateral pledged therefor pursuant to the Indenture and (b) the
Certificates pursuant to the Trust Agreement;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator and
the Master Servicer perform certain of the duties of the Issuer and the Owner
Trustee referred to in the preceding clause, and to provide such additional
services consistent with this Agreement and the other Transaction Documents as
the Issuer and the Owner Trustee may from time to time request; and

WHEREAS, the Administrator and the Master Servicer have the capacity to provide
the services required hereby and are willing to perform such services for the
Issuer and the Owner Trustee on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Depositor, the Master Servicer, the Issuer, the Owner
Trustee, the Eligible Lender Trustee, the Administrator and the Indenture
Trustee hereby agree as follows:

ARTICLE I

Definitions and Usage

SECTION 1.1

Definitions and Usage.  Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Indenture, which also contains rules as to
usage that shall be applicable herein.

ARTICLE II

Duties and Covenants

SECTION 2.1

Duties with Respect to the Indenture.  The Administrator agrees to consult with
the Owner Trustee regarding the duties of the Issuer under the Indenture and the
Note Depository Agreement.  The Administrator shall monitor the performance of
the Issuer and shall advise the Owner Trustee when action is necessary to comply
with the Issuer’s duties under the Indenture and the Note Depository Agreement.
 The Administrator shall prepare for execution by the Issuer or shall cause the
preparation by other appropriate Persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuer to prepare, file or deliver pursuant to the Indenture and the Note
Depository Agreement.  In furtherance of the foregoing, the Administrator shall,
unless otherwise provided herein or in the other Transaction Documents, take all
appropriate actions that are the duties of the Issuer pursuant to the Indenture,
including, without limitation, each of the foregoing:

(a)

preparing or obtaining the documents and instruments required for authentication
of the Notes and delivering the same to the Indenture Trustee (Section 2.2 of
the Indenture);

(b)

preparing, obtaining or filing the instruments, opinions, certificates and other
documents required for the release of Collateral (Section 2.9 of the Indenture);

(c)

obtaining and preserving the Issuer’s qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Indenture, the Notes, the Collateral and each
other instrument and agreement included in the Collateral (Section 3.4 of the
Indenture);

(d)

preparing all supplements, amendments, financing statements, continuation
statements and other instruments necessary or advisable to preserve and defend
title to the Collateral and obtain and maintain, for the benefit of the
Indenture Trustee on behalf of the Noteholders, a first lien on and a first
priority, perfected security in the Collateral (Section 3.5 of the Indenture);

(e)

obtaining and delivering Opinions of Counsel on the Closing Date and annually
thereafter, in accordance with Section 3.6 of the Indenture, as to the
Collateral, and the annual Officers’ Certificate of the Issuer and certain other
statements, in accordance with Section 3.9 of the Indenture, as to compliance
with the Indenture (Sections 3.6 and 3.9 of the Indenture);

(f)

in the event of a Master Servicer Default, taking all reasonable steps available
to enforce the Issuer’s rights under the Transaction Documents in respect of
such Master Servicer Default (Section 3.7(d) of the Indenture);

(g)

[reserved];

(h)

monitoring the Issuer’s obligations as to the satisfaction and discharge of the
Indenture and preparing an Officers’ Certificate of the Issuer and obtaining an
Opinion of Counsel and, if required, an Independent Certificate relating thereto
(Section 4.1 of the Indenture);

(i)

preparing and, after execution by the Issuer, the Administrator or the Master
Servicer as required, filing with the Commission, any applicable State agencies
and the Indenture Trustee, documents required to be filed on a periodic basis
with, and summaries thereof as may be required by rules and regulations
prescribed by, the Commission and any applicable State agencies (Section 7.3 of
the Indenture);

(j)

opening one or more Trust Accounts in the name of the Indenture Trustee,
preparing Issuer Orders and Officers’ Certificates of the Issuer, obtaining
Opinions of Counsel and taking all other actions necessary with respect to
investment and reinvestment of funds in the Trust Accounts (Sections 8.2 and 8.3
of the Indenture);

(k)

preparing an Issuer Request and Officers’ Certificate of the Issuer and
obtaining an Opinion of Counsel and, if required, Independent Certificates for
the release of the Collateral (Sections 8.4 and 8.5 of the Indenture);

(l)

preparing Issuer Orders and obtaining Opinions of Counsel with respect to the
execution of supplemental indentures (Sections 9.1, 9.2 and 9.3 of the
Indenture);

(m)

preparing the documents and instruments required for the execution and
authentication of new Notes conforming to any supplemental indenture (Section
9.6 of the Indenture);

(n)

preparing all Officers’ Certificates of the Issuer and obtaining Opinions of
Counsel and, if required, Independent Certificates with respect to any requests
by the Issuer to the Indenture Trustee to take any action under the Indenture
(Section 11.1(a) of the Indenture);

(o)

preparing and delivering Officers’ Certificates of the Issuer and, if required,
obtaining Independent Certificates for the release of property from the lien of
the Indenture (Section 11.1(b) of the Indenture);

(p)

preparing and delivering to Noteholders and the Indenture Trustee any agreements
with respect to alternate payment and notice provisions (Section 11.6 of the
Indenture); and

(q)

recording the Indenture, if applicable (Section 11.15 of the Indenture).

SECTION 2.2

Duties with Respect to the Issuer.  

(a)

In addition to the duties of the Administrator set forth above and in the other
Transaction Documents, the Administrator shall perform such calculations,
including calculating on each LIBOR Determination Date the applicable rate of
interest for the applicable Accrual Period, and shall prepare for execution by
the Issuer or the Owner Trustee or shall cause the preparation by other
appropriate Persons all such documents, reports, filings, instruments,
certificates, opinions and notices as it shall be the duty of the Issuer, the
Owner Trustee or the Administrator to prepare, file or deliver pursuant to the
Transaction Documents, and shall take all appropriate action that it is the duty
of the Issuer to take pursuant to the Transaction Documents.  Subject to
Section 8.1 hereof, and in accordance with the directions of the Owner Trustee,
the Administrator shall administer, perform or supervise the performance of such
other activities in connection with the Collateral (including the Transaction
Documents) as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee and are reasonably within the
capability of the Administrator.  

(b)

The Administrator shall perform the duties of the Certificate Paying Agent
specified in Section 5.3 of the Trust Agreement and the Administrator shall be
entitled to hire an Independent accounting firm to perform the duties described
therein, the reasonable fees and expenses of which shall be paid by the
Depositor or the Certificateholders, if the Certificates are not then held by
the Depositor.

(c)

The Administrator shall prepare, execute and deliver, on behalf of the Issuer,
any Subsequent Transfer Agreements required to be delivered under the terms of
the Transfer Agreement with respect to any Substituted Loans.

(d)

The Administrator shall perform any other express duties set forth in the
Transaction Documents.

(e)

The Administrator shall be responsible for preparing, on behalf of the Issuer,
(i) all notices required by any Clearing Agency or stock exchange upon which the
Notes are then listed and (ii) any information required to effectuate the
listing of the Notes on a stock exchange of international standing and, if
applicable, the transfer of the listing of the Notes to an alternative stock
exchange of international standing.

(f)

In carrying out the foregoing duties or any of its other obligations under this
Agreement, the Administrator may enter into transactions with or otherwise deal
with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be, in the Administrator’s opinion, no less
favorable to the Issuer than would be available from unaffiliated parties.

SECTION 2.3

Establishment of Trust Accounts.  

(a)

The Administrator, for the benefit of the Noteholders and the Issuer, shall
cause the Indenture Trustee to establish on the Closing Date and thereafter
maintain in the name of the Indenture Trustee the following Eligible Deposit
Accounts, each bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders and the Issuer and each
being initially established as a segregated trust account in the name of the
Indenture Trustee with The Bank of New York:

(i)

a “Collection Account”;

(ii)

a “Reserve Account”;

(iii)

a “Capitalized Interest Account”;

(iv)

a “Supplemental Purchase Account”; and

(v)

a “Consolidation Loan Add-On Account.”

(b)

So long as no Default shall have occurred and be continuing, funds on deposit in
each Trust Account shall be invested by the Indenture Trustee upon the written
direction of the Administrator (or any custodian or designated agent with
respect to any amounts on deposit in such accounts) in Eligible Investments;
provided, however, it is understood and agreed that the Administrator shall not
in any way be held liable for the selection of Eligible Investments or by reason
of any insufficiency in any of the Trust Accounts resulting from any loss on any
Eligible Investment included therein, except for losses attributable to the
Administrator’s failure to make payments on such Eligible Investments issued by
the Administrator, in its commercial capacity as principal obligor and not as
Administrator, in accordance with their terms.  All such Eligible Investments
shall be held by (or by any custodian or designated agent on behalf of) the
Indenture Trustee for the benefit of the Noteholders and the Issuer; provided,
that on the Business Day preceding each Quarterly Payment Date, all interest and
other investment income (net of losses and investment expenses) on funds on
deposit therein shall be deposited into the Collection Account in the manner set
forth in Section 2.10(a) hereof and shall be deemed to constitute a portion of
the Available Funds for such Quarterly Payment Date.  Other than as described in
the following proviso or as otherwise permitted by the Rating Agencies, funds on
deposit in the Trust Accounts shall only be invested in Eligible Investments
that will mature so that such funds will be available at the close of business
on the Business Day preceding the following Monthly Distribution Date (to the
extent necessary to pay the Primary Servicing Fee and the Administration Fee
payable on such date) or the following Quarterly Payment Date; provided, that
(i) all funds on deposit in the Supplemental Purchase Account shall be invested
only in Eligible Investments that are scheduled to mature (or with respect to
Eligible Investments under clause (g) of the definition of “Eligible
Investments” are expected to mature) on or before the end of the Supplemental
Purchase Period and (ii) all funds on deposit in the Consolidation Loan Add-On
Account shall be invested only in Eligible Investments that are demand deposits
or overnight investments.  In the event the rating(s) of an Eligible Investment
falls below the applicable rating(s) in the definition of “Eligible Investment”,
the Indenture Trustee upon the written direction of the Administrator (or any
custodian or designated agent with respect to any amounts on deposit in each
Trust Account) shall promptly (but in no event longer than 30 days from the time
of such downgrade) replace such investment with an Eligible Investment; provided
that if each of the Rating Agencies have approved an Eligible Investment with
other terms relating to a downgrade (including, but not limited to
collateralization of the Eligible Investment or furnishing a guaranty or
insurance), such other terms shall prevail.

(c)

The Depositor and the Issuer pledged to the Indenture Trustee all of their
respective right, title and interest in all Trust Account Property which shall
be part of the Trust Estate.  Subject to the Administrator’s power to direct the
investment of funds on deposit in each Trust Account pursuant to Section 2.3(b)
hereof and to make or instruct the Paying Agent to make withdrawals from and
deposits into the Trust Accounts pursuant to Section 2.3(e) hereof, the Trust
Accounts shall be under the sole dominion and control of the Indenture Trustee
(or the Administrator on its behalf) for the benefit of the Noteholders and the
Issuer.  If, at any time, any Trust Account ceases to be an Eligible Deposit
Account, the Indenture Trustee (or the Administrator on its behalf) agrees, by
its acceptance hereof, that it shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, as to which each Rating Agency may
consent) establish a new Trust Account as an Eligible Deposit Account and shall
transfer any cash and/or any investments to such new Trust Account.  In
connection with the foregoing, the Administrator agrees that, in the event that
any of the Trust Accounts are not accounts with the Indenture Trustee, the
Administrator shall notify the Indenture Trustee in writing promptly upon any of
such Trust Accounts ceasing to be an Eligible Deposit Account.

(d)

With respect to the Trust Account Property, the Indenture Trustee agrees, by its
acceptance hereof, that:

(i)

any Trust Account Property that is held in deposit accounts shall be held solely
in Eligible Deposit Accounts, subject to the last sentence of Section 2.3(c)
hereof and, subject to Section 2.3(b) hereof, each such Eligible Deposit Account
shall be subject to the exclusive custody and control of the Indenture Trustee.
 The Indenture Trustee shall have sole signature authority with respect thereto;

(ii)

any Trust Account Property that constitutes Physical Property shall be delivered
to the Indenture Trustee, in accordance with paragraph (a) of the definition of
“Delivery” and shall be held, pending maturity or disposition, solely by the
Indenture Trustee, or a “securities intermediary” (as such term is defined in
Section 8-102(a)(14) of the UCC) acting solely for the Indenture Trustee;

(iii)

any Trust Account Property that is a book-entry security held through the
Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee, pending maturity or disposition,
through continuous book-entry registration of such Trust Account Property as
described in such paragraph;

(iv)

any Trust Account Property that is an “uncertificated security” (as such term is
defined in Section 8-102(a)(18) of the UCC) and that is not governed by clause
(iii) above shall be delivered to the Indenture Trustee, in accordance with
paragraph (c) of the definition of “Delivery” and shall be maintained by the
Indenture Trustee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its nominee’s) ownership of such
security; and

(v)

notwithstanding anything to the contrary, at any time the Indenture Trustee may
direct the transfer or redemption of any Trust Account Property or any financial
asset relating to any Trust Account or direct the disposition of funds in any
Trust Account without further consent by the Administrator, the Depositor, the
Issuer, or any other Person; to the extent that any Trust Account is deemed to
be a “securities account” (as such term is defined in Section 8-501(a) of the
UCC), the Indenture Trustee shall be deemed to be the “entitlement holder” (as
such term is defined in Section 8-102(a)(8) of the UCC) with respect to such
Trust Account.

Notwithstanding anything to the contrary set forth in this Section 2.3(d), the
Indenture Trustee shall have no liability or obligation in respect of any failed
Delivery, as contemplated herein, other than with respect to a Delivery which
fails as a result of any action or inaction of the Administrator.

(e)

Subject to Section 2.3(d) hereof, the Administrator shall have the power,
revocable for cause or upon the occurrence and during the continuance of an
Administrator Default by the Indenture Trustee or by the Owner Trustee with the
consent of the Indenture Trustee, to make or to instruct the Paying Agent to
make withdrawals and payments from the Trust Accounts for the purpose of
permitting the Master Servicer, the Administrator or the Eligible Lender Trustee
to carry out its respective duties hereunder or permitting the Indenture Trustee
to carry out its duties under the Indenture.

SECTION 2.4

Collections.  The Master Servicer and the Subservicer shall remit to the
Collection Account all payments made by or on behalf of the Obligors with
respect to the Trust Student Loans and all Liquidation Proceeds, both as
collected during each Collection Period, within two Business Days of receipt
thereof (or, if the payment is not readily identifiable as a payment on a Trust
Student Loan, within two Business Days of being so identified), and the Eligible
Lender Trustee shall remit to the Collection Account any Interest Subsidy
Payments and Special Allowance Payments received by it with respect to the Trust
Student Loans during each Collection Period (other than Interest Subsidy
Payments and Special Allowance Payments accrued prior to the related Cutoff
Date) within two Business Days of receipt thereof (or, if the payment is not
readily identifiable as a payment on a Trust Student Loan, within two Business
Days of being so identified).  

SECTION 2.5

Application of Collections.  

(a)

With respect to each Trust Student Loan, all collections (including all
Guarantee Payments) with respect thereto for each Collection Period shall be
applied to interest and principal on such Trust Student Loan by the Master
Servicer or the Subservicer in accordance with its customary practice.  In the
event that a late fee is applied to a Trust Student Loan, such payment will be
applied first to the applicable late fee, second to interest and third to
principal.

(b)

All Liquidation Proceeds shall be applied to the related Trust Student Loan.

SECTION 2.6

Additional Deposits of Purchase Amounts.  On or before the third Business Day
before the related Quarterly Payment Date (i) the Master Servicer shall deposit
or cause to be deposited in the Collection Account the aggregate Purchase Amount
with respect to Purchased Student Loans and all other amounts to be paid by the
Master Servicer under Section 3.4 of the Master Servicing Agreement, (ii) the
Master Servicer shall deposit or cause to be deposited in the Collection Account
the aggregate Purchase Amount with respect to the remaining Trust Student Loans
and all other amounts to be paid by the Master Servicer under Section 6.1
hereof, (iii) the Depositor shall deposit or cause to be deposited in the
Collection Account the aggregate Purchase Amount with respect to Purchased
Student Loans and all other amounts to be paid by the Depositor under Article VI
of the Transfer Agreement, and (iv) the Seller shall deposit or cause to be
deposited in the Collection Account the aggregate Purchase Amount with respect
to Purchased Student Loans and all other amounts to be paid by the Seller under
Article VI of the Purchase Agreement.

SECTION 2.7

Distributions.

(a)

On or before the related Determination Date, the Administrator shall calculate
all amounts required to be deposited into the Collection Account from the Trust
Accounts, including the Investment Earnings, and the amount to be distributed
from the Collection Account as Available Funds on the related Quarterly Payment
Date. On the second Business Day immediately preceding each Monthly Distribution
Date that is not a Quarterly Payment Date, the Administrator shall calculate all
amounts required to be deposited into the Collection Account from the Reserve
Account and the amounts to be distributed from the Collection Account on the
related Monthly Distribution Date.  In addition to and in furtherance of the
foregoing, the Administrator shall:

(i)

calculate the Principal Distribution Amount, the Class A Noteholders’
Distribution Amount, the Class B Noteholders’ Distribution Amount and the
Specified Reserve Account Balance on or before the related Determination Date;

(ii)

calculate the amount, if any, required to be transferred into the Collection
Account from the Consolidation Loan Add-On Account on or before the Business Day
immediately following the end of the Consolidation Loan Add-On Period; and

(iii)

calculate the amount, if any, required to be transferred into the Collection
Account from the Supplemental Purchase Account on or before the Business Day
immediately following the end of the Supplemental Purchase Period.

(b)

The Administrator shall instruct the Paying Agent in writing on or before each
Monthly Distribution Date that is not a Quarterly Payment Date (based on the
information contained in the related Master Servicer’s Report and the
Administrator’s Statement delivered pursuant to Sections 3.1(a) and 3.1(b)
hereof) to distribute to the Master Servicer and the Administrator, by 1:00 p.m.
(New York City time) on such Monthly Distribution Date, from and to the extent
of the Available Funds on deposit in the Collection Account and the Reserve
Account, in that order, the Primary Servicing Fee and the Administration Fee,
respectively, due with respect to the preceding calendar month, and the Paying
Agent shall comply with such instructions.

(c)

The Administrator shall instruct the Paying Agent in writing no later than 12:00
p.m. (New York City time) on the Determination Date prior to each Quarterly
Payment Date (based on the information contained in the related Master
Servicer’s Report and the Distribution Statement delivered pursuant to
Sections 3.1(a) and 3.1(c) hereof) to make the deposits and distributions set
forth in Section 2.8 hereof to the Persons or to the account specified below by
1:00 p.m. (New York City time) on such Quarterly Payment Date (provided, that
funds are not required to be distributed pursuant to Section 5.4(b) of the
Indenture).  These deposits and distributions will be made to the extent of the
amount of Available Funds for that Quarterly Payment Date in the Collection
Account, including amounts, if any, transferred from the Reserve Account
pursuant to Section 2.9 hereof and, through the Quarterly Payment Date in
September 2008, amounts, if any, transferred from the Capitalized Interest
Account pursuant to Section 2.10(b) hereof.  The amount of Available Funds in
the Collection Account for each Quarterly Payment Date will be distributed
pursuant to the priority of distributions set forth under Section 2.8 hereof.
The Paying Agent shall comply with such instructions received from the
Administrator.

SECTION 2.8

Priority of Distributions.

(a)

On or before each Quarterly Payment Date, the Administrator shall instruct the
Paying Agent to make the following deposits and distributions in the amounts and
in the order of priority set forth below:

(i)

to the Master Servicer, the Primary Servicing Fee due on such Quarterly Payment
Date and all prior unpaid Primary Servicing Fees;

(ii)

to the Administrator, the Administration Fee due on such Quarterly Payment Date
and all prior unpaid Administration Fees;

(iii)

to the Class A Noteholders, the Class A Noteholders’ Interest Distribution
Amount, pro rata, based on the amounts payable to each class of Class A Notes
for such interest;

(iv)

to the Class B Noteholders, the Class B Noteholders’ Interest Distribution
Amount;

(v)

sequentially, to Class A-1 Noteholders, Class A-2 Noteholders, Class A-3
Noteholders and Class A-4 Noteholders, in that order, until each of those
classes is paid in full, the Class A Noteholders’ Principal Distribution Amount;

(vi)

on each Quarterly Payment Date on and after the Stepdown Date, and provided no
Trigger Event is in effect on such Quarterly Payment Date, to the Class B
Noteholders, until paid in full, the Class B Noteholders’ Principal Distribution
Amount;

(vii)

to the Reserve Account, the amount, if any, necessary to replenish the balance
of the Reserve Account to the Specified Reserve Account Balance;

(viii)

to the Master Servicer, the aggregate unpaid amount of the Carryover Servicing
Fee, if any; and

(ix)

to the Certificateholders, any remaining amounts after application of the
preceding clauses.

(b)

Notwithstanding the foregoing in Section 2.8(a) hereof:

(i)

If (x) on any Quarterly Payment Date following distributions under Sections
2.8(a)(i) through (a)(v) hereof to be made on such Quarterly Payment Date, the
Outstanding Amount of the Class A Notes would be in excess of (A) the sum of
(1) the outstanding Pool Balance as of the last day of the related Collection
Period, (2) any accrued but unpaid interest on the Trust Student Loans as of the
last day of the related Collection Period, (3) the balance of the Capitalized
Interest Account on such Quarterly Payment Date following those distributions
required to be made under Sections 2.8(a)(iii) and (a)(iv) hereof, (4) the
balance of the Consolidation Loan Add-On Account on such Quarterly Payment Date,
and (5) the balance of the Reserve Account on such Quarterly Payment Date
following those distributions required to be made under Sections 2.8(a)(i)
through (a)(iv) hereof, minus (B) the Specified Reserve Account Balance for such
Quarterly Payment Date, or (y) an Event of Default affecting the Class A Notes
shall have occurred and be continuing, then, until the conditions described in
(x) or (y) no longer exist, amounts on deposit in the Collection Account and the
Reserve Account shall be applied pursuant to Section 5.4(b) of the Indenture;
and

(ii)

In the event the Master Servicer has not exercised its option to purchase the
Trust Student Loans, the amount that would otherwise be paid to the
Certificateholders shall be applied on each subsequent Quarterly Payment Date to
pay as an accelerated payment of principal on the Notes as follows: first,
sequentially, to Class A-1 Noteholders, Class A-2 Noteholders, Class A-3
Noteholders and Class A-4 Noteholders, in that order, until each of those
classes is paid in full and second, to the Class B Noteholders, until paid in
full; provided that the amount of such distribution shall not exceed the
Outstanding Amount of the Class A Notes or the Class B Notes, as applicable,
after giving effect to all other payments in respect of principal of Class A
Notes and Class B Notes to be made on such Quarterly Payment Date.

SECTION 2.9

Reserve Account.

(a)

On the Closing Date, the Issuer shall deposit the Reserve Account Initial
Deposit into the Reserve Account.

(b)

In the event that (i) the Primary Servicing Fee for any Monthly Distribution
Date or Quarterly Payment Date exceeds the amount distributed to the Master
Servicer pursuant to Section 2.7(b) and Section 2.8(a)(i) hereof on such Monthly
Distribution Date or Quarterly Payment Date or (ii) the Administration Fee for
any Monthly Distribution Date or Quarterly Payment Date exceeds the amount
distributed to the Administrator pursuant to Section 2.7(b) and Section
2.8(a)(ii) hereof on such Monthly Distribution Date or Quarterly Payment Date,
the Administrator shall instruct the Paying Agent in writing to withdraw from
the Reserve Account on such Monthly Distribution Date or Quarterly Payment Date
an amount equal to such excess, to the extent of funds available therein, and to
distribute such amount to the Master Servicer or the Administrator, as
applicable; provided, however, that, except as provided in Section 2.9(g) below,
amounts on deposit in the Reserve Account will not be available to cover any
unpaid Carryover Servicing Fees to the Master Servicer.

(c)

In the event that the Available Funds are insufficient to make the payments
described under Sections 2.8(a)(i) through 2.8(a)(iv) hereof on any Quarterly
Payment Date (after giving effect to required distributions and/or allocations
from the Capitalized Interest Account pursuant to Section 2.10(b)(i) hereof),
the Administrator shall instruct the Paying Agent in writing to withdraw from
the Reserve Account and deposit into the Collection Account on the Business Day
prior to each Quarterly Payment Date an amount equal to such deficiency, to the
extent of funds available therein after giving effect to clause (b) above, and
to distribute such amounts in the same order and priority as is set forth in
Sections 2.8(a)(i) through 2.8(a)(iv) hereof.

(d)

In the event that the Class A Noteholders’ Principal Distribution Amount on the
Note Final Maturity Date with respect to any class of Class A Notes exceeds the
amount distributed to such Class A Noteholders pursuant to Section 2.8(a)(v)
hereof on such date, the Administrator shall instruct the Paying Agent in
writing to withdraw from the Reserve Account and deposit into the Collection
Account on the Business Day prior to such Note Final Maturity Date an amount
equal to such excess, to the extent of funds available therein after giving
effect to clauses (b) and (c) above, and to distribute such amount to the
Class A Noteholders entitled thereto, in the same order and priority as is set
forth in Section 2.8(a)(v) hereof.

(e)

In the event that the Class B Noteholders’ Principal Distribution Amount on the
Class B Maturity Date exceeds the amount distributed to the Class B Noteholders
pursuant to Section 2.8(a)(vi) hereof on such date, the Administrator shall
instruct the Paying Agent in writing to withdraw from the Reserve Account and
deposit into the Collection Account on the Business Day prior to the Class B
Maturity Date an amount equal to such excess, to the extent of funds available
therein after giving effect to clauses (b) through (d) above, and to distribute
such amount to the Class B Noteholders entitled thereto.

(f)

After giving effect to Section 2.8(a)(i) through (a)(iv) hereof, if the amount
on deposit in the Reserve Account on any Quarterly Payment Date (after giving
effect to all deposits or withdrawals therefrom on such Quarterly Payment Date
other than pursuant to this Section 2.9(f)) is greater than the Specified
Reserve Account Balance for such Quarterly Payment Date, the Administrator shall
instruct the Paying Agent in writing to withdraw the amount on deposit in excess
of the Specified Reserve Account Balance and deposit such amount into the
Collection Account on such Quarterly Payment Date.

(g)

On the final Quarterly Payment Date, upon termination of the Issuer and
following the payment in full of the Outstanding Amount of the Notes and of all
other amounts (other than Carryover Servicing Fees) owing or to be distributed
hereunder or under the Indenture to Noteholders, the Master Servicer or the
Administrator, as applicable, to the extent that Available Funds on such date
are insufficient to pay the Carryover Servicing Fees, if any, amounts remaining
in the Reserve Account shall be used to pay any such Carryover Servicing Fees.
 Any amount remaining on deposit in the Reserve Account after the payment of
such Carryover Servicing Fees has been made shall be distributed to the
Certificateholders.  The Certificateholders shall in no event be required to
refund any amounts properly distributed pursuant to this Section 2.9(g).

(h)

Anything in this Section 2.9 to the contrary notwithstanding, if the amount in
the Reserve Account on any Quarterly Payment Date (after giving effect to all
deposits or withdrawals therefrom on such Quarterly Payment Date other than
pursuant to this Section 2.9(h)) is sufficient to pay the remaining principal
amount of and interest accrued on the Notes, such amount will be so applied on
such Quarterly Payment Date and the Administrator shall instruct the Paying
Agent in writing to make such payments.  Any amount remaining on deposit in the
Reserve Account after such payments have been made shall be distributed to the
Certificateholders.  The Certificateholders shall in no event be required to
refund any amounts properly distributed pursuant to this Section 2.9(h).

SECTION 2.10

Investment Earnings; Other Trust Accounts.

(a)

The Administrator shall instruct the Paying Agent in writing to (i) withdraw all
Investment Earnings, if any, on deposit in each existing Trust Account on the
Business Day immediately preceding each Quarterly Payment Date; (ii) deposit
such amounts into the Collection Account on such Business Day; and (iii) include
such amounts as Available Funds for that Quarterly Payment Date; provided,
however that, if all of the Trust Accounts are held and maintained by The Bank
of New York while The Bank of New York is acting as the Paying Agent, The Bank
of New York, as such Paying Agent, shall take such actions as are described
under clauses (i), (ii) and (iii) of this Section 2.10(a) without written
instructions from the Administrator.

(b)

On the Closing Date, the Issuer shall deposit the Capitalized Interest Account
Initial Deposit into the Capitalized Interest Account.

(i)

In the event that the Available Funds are insufficient to make the payments
described under Sections 2.8(a)(iii) and 2.8(a)(iv) hereof on a Quarterly
Payment Date (prior to any distributions from amounts on deposit in the Reserve
Account pursuant to Section 2.9 hereof), the Administrator shall instruct the
Paying Agent in writing to withdraw from the Capitalized Interest Account and
deposit into the Collection Account on the Business Day immediately preceding
such Quarterly Payment Date an amount equal to such deficiencies, to the extent
of funds available therein, and to distribute such amount first, to the Class A
Noteholders until they have received the Class A Noteholders’ Interest
Distribution Amount for such Quarterly Payment Date, and second, to the Class B
Noteholders until they have received the Class B Noteholders’ Interest
Distribution Amount for such Quarterly Payment Date.

(ii)

After giving effect to Section 2.10(b)(i) hereof, (A) on the Quarterly Payment
Date in September 2007, the Administrator shall instruct the Paying Agent in
writing to withdraw all amounts in excess of $15,000,000 on deposit in the
Capitalized Interest Account, deposit such funds into the Collection Account and
include such funds as Available Funds on that Quarterly Payment Date, (B) on the
Quarterly Payment Date in December 2007, the Administrator shall instruct the
Paying Agent in writing to withdraw all amounts in excess of $13,400,000 on
deposit in the Capitalized Interest Account, deposit such funds into the
Collection Account and include such funds as Available Funds on that Quarterly
Payment Date, (C) on the Quarterly Payment Date in March 2008, the Administrator
shall instruct the Paying Agent in writing to withdraw all amounts in excess of
$11,000,000 on deposit in the Capitalized Interest Account, deposit such funds
into the Collection Account and include such funds as Available Funds on that
Quarterly Payment Date, (D) on the Quarterly Payment Date in June 2008, the
Administrator shall instruct the Paying Agent in writing to withdraw all amounts
in excess of $3,000,000 on deposit in the Capitalized Interest Account, deposit
such funds into the Collection Account and include such funds as Available Funds
on that Quarterly Payment Date, and (E) on the Quarterly Payment Date in
September 2008, the Administrator shall instruct the Paying Agent in writing to
withdraw all amounts remaining on deposit in the Capitalized Interest Account,
deposit such funds into the Collection Account and include such funds as
Available Funds on that Quarterly Payment Date.

(c)

On the Closing Date, the Issuer shall deposit the Consolidation Loan Add-On
Account Initial Deposit into the Consolidation Loan Add-On Account.

(i)

From time to time during the Consolidation Loan Add-On Period or the Extended
Consolidation Loan Add-On Period, as applicable, the Administrator shall assist
the Master Servicer or the Subservicer in the preparation and execution of any
required documentation evidencing the transfer of any Add-On Consolidation Loans
to the Issuer and, to the extent not otherwise performed by the Master Servicer
or the Subservicer, shall instruct the Paying Agent in writing to withdraw funds
(i) from the Consolidation Loan Add-On Account during the Consolidation Loan
Add-On Period or (ii) from the Collection Account during the Extended
Consolidation Loan Add-On Period, in each case to acquire Add-On Consolidation
Loans.

(ii)

The Administrator shall instruct the Paying Agent in writing to transfer into
the Collection Account any amounts remaining on deposit in the Consolidation
Loan Add-On Account on the Business Day immediately following the end of the
Consolidation Loan Add-On Period to be included as Available Funds on the
December 2007 Quarterly Payment Date.

(d)

On the Closing Date, the Issuer shall deposit the Supplemental Purchase Account
Initial Deposit into the Supplemental Purchase Account.

(i)

From time to time during the Supplemental Purchase Period, the Administrator
shall assist the Master Servicer or the Subservicer in the preparation and
execution of any required documentation evidencing the transfer of any
Additional Trust Student Loans to the Issuer and, to the extent not otherwise
performed by the Master Servicer or the Subservicer, shall instruct the Paying
Agent in writing to withdraw funds from the Supplemental Purchase Account to
acquire Additional Trust Student Loans.

(ii)

The Administrator shall instruct the Paying Agent in writing to transfer into
the Collection Account any amounts remaining on deposit in the Supplemental
Purchase Account on the Business Day immediately following the end of the
Supplemental Purchase Period to be included as Available Funds on the September
2007 Quarterly Payment Date.

SECTION 2.11

Statements to Certificateholders and Noteholders.  On each Determination Date
preceding a Quarterly Payment Date, the Administrator shall provide or make
available, in the manner provided in this Section 2.11, to the Indenture Trustee
(which the Indenture Trustee shall forward on such Quarterly Payment Date to
each Noteholder of record), the Owner Trustee and the Certificate Paying Agent
(which the Certificate Paying Agent shall forward on such Quarterly Payment Date
to each Certificateholder of record) a statement, setting forth at least the
following information to the extent applicable:

(a)

the amount of principal distribution allocable to each class of the Notes;

(b)

the amount of interest distribution allocable to each class of the Notes and the
applicable Note Rate for each class of the Notes;

(c)

the Pool Balance as of the beginning of business on the first day of the related
Collection Period and the close of business on the last day of the related
Collection Period;

(d)

the Outstanding Amount of the Notes and the Note Pool Factor as of such
Quarterly Payment Date, after giving effect to payments allocated to principal
reported under clause (a) above, as of such Quarterly Payment Date;

(e)

the amount of the (i) Primary Servicing Fee and/or Carryover Servicing Fee paid
to the Master Servicer on such Quarterly Payment Date and on the two preceding
Monthly Distribution Dates, as applicable, and (ii) Administration Fee paid to
the Administrator on such Quarterly Payment Date and on the two preceding
Monthly Distribution Dates, as applicable;

(f)

the amount of the aggregate Non-Reimbursable Losses, if any, for the related
Collection Period;

(g)

the amount of any Note Interest Shortfall and/or Principal Distribution Amount
shortfall, if any, in each case as applicable to each class of Notes;

(h)

the amount of any Note interest carryover for each class of Notes;

(i)

the aggregate Purchase Amounts for any Trust Student Loans reacquired by the
Depositor, repurchased by the Seller or purchased by the Master Servicer from
the Issuer during the related Collection Period;

(j)

the balance of Trust Student Loans that are delinquent in each delinquency
period as of the end of the related Collection Period;

(k)

the balance of all Trust Accounts on such Quarterly Payment Date, after giving
effect to changes therein on such Quarterly Payment Date and the two preceding
Monthly Distribution Dates, as applicable;

(l)

 with respect to the initial Quarterly Payment Date, the aggregate initial
principal balance of Additional Trust Student Loans, plus accrued and unpaid
interest as of the applicable Cutoff Date, purchased during the Supplemental
Purchase Period, using funds on deposit in the Supplemental Purchase Account and
any remaining amounts transferred from the Supplemental Purchase Account to the
Collection Account;

(m)

any amount of available credit enhancement drawn upon with respect to such
Quarterly Payment Date;

(n)

any material modifications, extensions or waivers to the terms of the Trust
Student Loans, fees, penalties or payments during the related Collection Period
or that cumulatively become material over time;  

(o)

any material breaches of representations and warranties regarding the Trust
Student Loans or any Trigger Event then in effect;

(p)

 the amount of Add-On Consolidation Loans acquired by the Issuer during the
Consolidation Loan Add-On Period and the Extended Consolidation Loan Add-On
Period, if any, and any material amount of any required purchases, repurchases,
reacquisitions or substitutions of Trust Student Loans; and

(q)

the amount of the distribution allocable to the Certificates, if any, and the
uses of Available Funds to the extent not otherwise set forth above.

Each amount set forth pursuant to clauses (a), (b), (d), (g) and (h) above may
be expressed as a dollar amount per $1,000 of original principal balance of the
applicable Note.  A copy of the statements referred to above may be obtained by
any Certificateholder, any Noteholder or any Note Owner by a written request to
the Owner Trustee or the Indenture Trustee, respectively, addressed to the
respective Corporate Trust Office, together with evidence satisfactory to the
Owner Trustee or the Indenture Trustee, as applicable, that such Person is a
Certificateholder, Noteholder or Note Owner, as applicable.

The Administrator may, at its option, make available the statement referred to
in this Section 2.11 via the Administrator’s website located at
http://www.jpmorganchase.com/ir/financial/abs/cef.  Parties that are unable to
use the website shall be entitled to have a paper copy mailed to them via first
class mail by notifying the Administrator at the following address: JPMorgan
Chase Bank, National Association, c/o Collegiate Funding of Delaware, L.L.C.,
10304 Spotsylvania Avenue, Suite 100, Fredericksburg, Virginia 22408.  The
Administrator shall have the right to change the manner in which such statement
is distributed in order to make such distributions more convenient and/or more
accessible, and the Administrator shall provide timely and adequate notification
to such parties regarding any such changes.

SECTION 2.12

Non-Ministerial Matters.  With respect to matters that in the reasonable
judgment of the Administrator are non-ministerial, the Administrator shall not
take any action unless within a reasonable time before the taking of such
action, the Administrator shall have notified the Owner Trustee of the proposed
action and the Owner Trustee shall not have withheld consent or provided an
alternative direction.  For the purpose of the preceding sentence,
“non-ministerial matters” shall include:

(a)

the amendment, change or modification of any of the Transaction Documents;

(b)

the initiation of any claim or lawsuit by the Issuer and the compromise of any
action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Trust Student Loans);

(c)

the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or successor Master Servicers, or the consent to the
assignment by the Note Registrar, Paying Agent or Indenture Trustee of its
obligations under the Indenture; and

(d)

the removal of the Indenture Trustee.

SECTION 2.13

Exceptions.  Notwithstanding anything to the contrary in this Agreement, except
as expressly provided herein or in the other Transaction Documents, the
Administrator shall not be obligated to, and shall not, (a) make any payments to
the Noteholders under the Transaction Documents, (b) sell the Collateral
pursuant to Section 5.4 of the Indenture, (c) take any other action that the
Issuer directs the Administrator not to take on its behalf, (d) in connection
with its duties hereunder assume any indemnification obligation of any other
Person or (e) service the Trust Student Loans.

SECTION 2.14

Compensation.  As compensation for the performance of the Administrator’s
obligations under this Agreement and as reimbursement for its expenses related
thereto, the Administrator shall be entitled to receive a fee per month in an
amount equal to 1/12th of 0.15% of the Pool Balance as of the first day of the
preceding calendar month (the “Administration Fees”) which shall be solely an
obligation of the Issuer.  The Administration Fees will be payable out of
Available Funds and amounts on deposit in the Reserve Account, and shall be
payable in arrears on each Monthly Distribution Date beginning on the August
2007 Monthly Distribution Date.

SECTION 2.15

Master Servicer and Administrator Expenses.  Each of the Master Servicer and the
Administrator shall be severally required to pay all expenses incurred by it (or
its agent acting on its behalf) in connection with its activities hereunder,
including fees and disbursements of Independent accountants, taxes imposed on
the Master Servicer (or the Subservicer acting on its behalf) or the
Administrator, as the case may be, and expenses incurred in connection with
distributions and reports to the Certificateholders and the Noteholders, as the
case may be, other than expenses included in the definition of “Liquidation
Proceeds”.

ARTICLE III

Distribution Statement; Master Servicer’s Report

SECTION 3.1

Distribution Statement; Master Servicer’s Report.  

(a)

On or before the 26th day of each calendar month (or, if any such day is not a
Business Day, on the next succeeding Business Day), the Master Servicer shall
deliver to the Administrator a Master Servicer’s Report with respect to the
preceding calendar month containing all information necessary for the
Administrator to prepare the Administrator’s Statement covering such calendar
month referred to in Section 3.1(b) hereof.  On or before the 26th calendar day
(or, if any such day is not a Business Day, on the preceding Business Day)
preceding each Quarterly Payment Date, the Master Servicer shall deliver to the
Administrator a Master Servicer’s Report with respect to the related Collection
Period containing all information necessary for the Administrator to prepare the
Distribution Statement covering such Collection Period referred to in Section
3.1(c) hereof.

(b)

On the second Business Day prior to each Monthly Distribution Date that is not a
Quarterly Payment Date, the Administrator shall deliver to the Indenture Trustee
and the Owner Trustee an Administrator’s Statement containing all information
necessary to pay the Master Servicer the Primary Servicing Fee and to pay the
Administrator the Administration Fee, in each case due on such Monthly
Distribution Date pursuant to Section 2.7(b) hereof.

(c)

On the second Business Day prior to each Monthly Distribution Date that is not a
Quarterly Payment Date or each Quarterly Payment Date, as applicable, the
Administrator shall deliver to the Owner Trustee and Indenture Trustee a
Distribution Statement containing all information necessary to make the
distributions pursuant to Sections 2.7 and 2.8 hereof, if applicable, on such
Monthly Distribution Date or Quarterly Payment Date, as applicable.

(d)

Prior to each Determination Date, the Administrator shall determine the Note
Rates that will be applicable to the Accrual Period following such Determination
Date.  In connection therewith, the Calculation Agent shall calculate
Three-Month LIBOR and Two-Month LIBOR for the first Accrual Period and for each
subsequent Accrual Period shall calculate, on each LIBOR Determination Date
related to such Accrual Period, Three-Month LIBOR.

(e)

The Administrator shall furnish to the Issuer from time to time such information
regarding the Collateral as the Issuer shall reasonably request.

(f)

Each report referred to in this Section 3.1 and the Officers’ Certificate
specified in Section 10.3 may be obtained by any Certificateholder, any
Noteholder or any Note Owner by a request in writing to the Owner Trustee
addressed to its Corporate Trust Office, together with evidence satisfactory to
the Owner Trustee that such Person is one of the foregoing parties.  Upon the
request of the Owner Trustee, the Indenture Trustee will promptly furnish the
Owner Trustee a list of Noteholders and/or Note Owners as of the date specified
by the Owner Trustee.

ARTICLE IV

The Administrator

SECTION 4.1

Representations of Administrator.  The Administrator makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Trust Student Loans.  The representations speak as of the execution and delivery
of this Agreement and as of the Closing Date and shall survive the sale of the
Trust Student Loans to the Eligible Lender Trustee on behalf of the Issuer and
the pledge thereof to the Indenture Trustee pursuant to the Indenture.

(a)

The Administrator is duly organized as a national banking association and is in
good standing and validly existing under the laws of the United States of
America, with the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

(b)

The Administrator has the power and authority to execute and deliver this
Agreement and to carry out its terms, and the execution, delivery and
performance of this Agreement have been duly authorized by the Administrator by
all necessary action.

(c)

This Agreement has been duly authorized, executed and delivered by the
Administrator and constitutes a valid and binding agreement of the
Administrator, enforceable against the Administrator in accordance with its
terms; except that the enforceability hereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity) and (iii) with respect to rights to indemnity hereunder,
limitations of public policy under applicable securities laws.

(d)

The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the material terms and provisions of, nor constitute (with or without
notice or lapse of time or both) a default under, the articles of association or
by-laws of the Administrator, or any indenture, agreement or other instrument to
which the Administrator is a party or by which it shall be bound; nor result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument; nor violate any
law or, to the knowledge of the Administrator, any order, rule or regulation
applicable to the Administrator of any court or of any federal or State
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Administrator or its properties.

(e)

There are no Proceedings or investigations pending or, to its best knowledge,
threatened or contemplated against the Administrator or to which the
Administrator is a party or of which any property of the Administrator is
subject, before any court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Administrator or its
properties:  (i) asserting the invalidity of this Agreement or any of the other
Transaction Documents, the Notes or the Certificates, (ii) seeking to prevent
the issuance of the Notes or the Certificates or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seeking any determination or ruling that could reasonably be
expected to have a material and adverse effect on the performance by the
Administrator of its obligations under, or the validity or enforceability of,
this Agreement, any of the other Transaction Documents, the Notes or the
Certificates or (iv) seeking to affect adversely the federal or State income tax
attributes of the Notes or the Certificates.

(f)

All authorizations, consents, orders or approvals of or registrations or
declarations with any court, regulatory body, administrative agency or other
government instrumentality required to be obtained, effected or given by the
Administrator in connection with the execution and delivery by the Administrator
of this Agreement and the performance by the Administrator of the transactions
contemplated by this Agreement have been duly obtained, effected or given and
are in full force and effect.

SECTION 4.2

Liability of Administrator; Indemnities.  

(a)

The Administrator shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Administrator under this
Agreement and the other Transaction Documents and shall have no other
obligations or liabilities hereunder or thereunder.

(b)

The Administrator shall (but without duplication of the obligations of such
Person acting in any other capacity under the Transaction Documents) indemnify,
defend and hold harmless the Issuer from and against any and all losses,
liabilities or expenses (including reasonable attorneys’ fees) to the extent
such losses, liabilities or expenses arose out of or were imposed upon the
Issuer through the willful misconduct, negligence or bad faith of the
Administrator in the performance of its duties under this Agreement or the other
Transaction Documents or by reason of reckless disregard of its obligations and
duties hereunder or thereunder.

(c)

The Administrator shall (but without duplication of the obligations of such
Person acting in any other capacity under the Transaction Documents) indemnify
the Indenture Trustee against any and all losses, liabilities or expenses
(including reasonable attorneys’ fees) incurred by the Indenture Trustee in
connection with the performance of its duties under the Indenture and the other
Transaction Documents. The Indenture Trustee shall notify the Issuer and the
Administrator promptly of any claim for which it may seek indemnity.  Failure by
the Indenture Trustee to so notify the Issuer and the Administrator shall not
relieve the Issuer or the Administrator of its obligations hereunder and under
the other Transaction Documents, to the extent no prejudice arises as a result
thereof.  The Administrator shall defend the claim and the Administrator shall
not be liable for the legal fees and expenses of the Indenture Trustee after it
has assumed such defense; provided, however, that, in the event that there is a
conflict between the positions of the Indenture Trustee and the Administrator in
conducting the defense of such claim, the Indenture Trustee shall be entitled to
separate counsel the reasonable fees and expenses of which shall be paid by the
Administrator on behalf of the Issuer.  Notwithstanding the foregoing or
anything herein or in the other Transaction Documents to the contrary, neither
the Issuer nor the Administrator needs to reimburse any expense or indemnify
against any loss, liability or expense incurred by the Indenture Trustee through
(a) the Indenture Trustee’s own willful misconduct, negligence or bad faith, (b)
the breach by the Indenture Trustee of any of its covenants under the
Transaction Documents or (c) the breach by the Indenture Trustee of any of its
representations or warranties under the Transaction Documents.  In no event will
the Administrator be liable for special, indirect or consequential damages
relating to this Section 4.2(c).

(d)

The Administrator shall (but without duplication of the obligations of such
Person acting in any other capacity under the Transaction Documents) indemnify
the Interim Eligible Lender Trustee against any and all losses, liabilities or
expenses (including reasonable attorneys’ fees) incurred by the Interim Eligible
Lender Trustee in connection with the performance of its duties under the
Interim Eligible Lender Trustee Agreement and the other Transaction Documents.
 The Interim Eligible Lender Trustee shall notify the Issuer and the
Administrator promptly of any claim for which it may seek indemnity.  Failure by
the Interim Eligible Lender Trustee to so notify the Issuer and the
Administrator shall not relieve the Issuer or the Administrator of its
obligations hereunder and under the other Transaction Documents, to the extent
no prejudice arises as a result thereof.  The Administrator shall defend the
claim and the Administrator shall not be liable for the legal fees and expenses
of the Interim Eligible Lender Trustee after it has assumed such defense;
provided, however, that, in the event that there is a conflict between the
positions of the Interim Eligible Lender Trustee and the Administrator in
conducting the defense of such claim, the Interim Eligible Lender Trustee shall
be entitled to separate counsel the reasonable fees and expenses of which shall
be paid by the Administrator on behalf of the Issuer. Notwithstanding the
foregoing or anything herein or in the other Transaction Documents to the
contrary, neither the Issuer nor the Administrator needs to reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Interim Eligible Lender Trustee through (a) the Interim Eligible Lender
Trustee’s own willful misconduct, negligence or bad faith, (b) the breach by the
Interim Eligible Lender Trustee of any of its covenants under the Transaction
Documents or (c) the breach by the Interim Eligible Lender Trustee of any of its
representations or warranties under the Transaction Documents.

(e)

The Administrator shall (but without duplication of the obligations of such
Person acting in any other capacity under the Transaction Documents) indemnify
the Eligible Lender Trustee against any and all losses, liabilities or expenses
(including reasonable attorneys’ fees) incurred by the Eligible Lender Trustee
in connection with the performance of its duties under the Eligible Lender
Trustee Agreement and the other Transaction Documents, to the extent no
prejudice arises as a result thereof.  The Eligible Lender Trustee shall notify
the Issuer and the Administrator promptly of any claim for which it may seek
indemnity.  Failure by the Eligible Lender Trustee to so notify the Issuer and
the Administrator shall not relieve the Issuer or the Administrator of its
obligations hereunder and under the other Transaction Documents.  The
Administrator shall defend the claim and the Administrator shall not be liable
for the legal fees and expenses of the Eligible Lender Trustee after it has
assumed such defense; provided, however, that, in the event that there is a
conflict between the positions of the Eligible Lender Trustee and the
Administrator in conducting the defense of such claim, the Eligible Lender
Trustee shall be entitled to separate counsel the reasonable fees and expenses
of which shall be paid by the Administrator on behalf of the Issuer.
Notwithstanding the foregoing or anything herein or in the other Transaction
Documents to the contrary, neither the Issuer nor the Administrator needs to
reimburse any expense or indemnify against any loss, liability or expense
incurred by the Eligible Lender Trustee through (a) the Eligible Lender
Trustee’s own willful misconduct, negligence or bad faith, (b) the breach by the
Eligible Lender Trustee of any of its covenants under the Transaction Documents
or (c) the breach by the Eligible Lender Trustee of any of its representations
or warranties under the Transaction Documents.

(f)

The Administrator shall (but without duplication of the obligations of such
Person acting in any other capacity under the Transaction Documents) indemnify
the Owner Trustee against any and all losses, liabilities or expenses (including
reasonable attorneys’ fees) incurred by the Owner Trustee in connection with the
performance of its duties under the Trust Agreement and the other Transaction
Documents. The Owner Trustee shall notify the Issuer and the Administrator
promptly of any claim for which it may seek indemnity.  Failure by the Owner
Trustee to so notify the Issuer and the Administrator shall not relieve the
Issuer or the Administrator of its obligations hereunder and under the other
Transaction Documents, to the extent no prejudice arises as a result thereof.
 The Administrator shall defend the claim and the Administrator shall not be
liable for the legal fees and expenses of the Owner Trustee after it has assumed
such defense; provided, however, that, in the event that there is a conflict
between the positions of the Owner Trustee and the Administrator in conducting
the defense of such claim, the Owner Trustee shall be entitled to separate
counsel the reasonable fees and expenses of which shall be paid by the
Administrator on behalf of the Issuer.  Notwithstanding the foregoing or
anything herein or in the other Transaction Documents to the contrary, neither
the Issuer nor the Administrator needs to reimburse any expense or indemnify
against any loss, liability or expense incurred by the Owner Trustee through (a)
the Owner Trustee’s own willful misconduct, negligence or bad faith, (b) the
breach by the Owner Trustee of any of its covenants under the Transaction
Documents or (c) the breach by the Owner Trustee of any of its representations
or warranties under the Transaction Documents.

(g)

The Administrator shall (but without duplication of the obligations of such
Person acting in any other capacity under the Transaction Documents) indemnify
the Delaware Trustee against any and all losses, liabilities or expenses
(including reasonable attorneys’ fees) incurred by the Delaware Trustee in
connection with or arising out of the performance of its duties under the Trust
Agreement and the other Transaction Documents. The Delaware Trustee shall notify
the Issuer and the Administrator promptly of any claim for which it may seek
indemnity.  Failure by the Delaware Trustee to so notify the Issuer and the
Administrator shall not relieve the Issuer or the Administrator of its
obligations hereunder and under the other Transaction Documents, to the extent
no material prejudice arises as a result thereof.  The Administrator shall
defend the claim and the Administrator shall not be liable for the legal fees
and expenses of the Delaware Trustee after it has assumed such defense;
provided, however, that, in the event that there is a conflict between the
positions of the Delaware Trustee and the Administrator in conducting the
defense of such claim, the Delaware Trustee shall be entitled to separate
counsel the reasonable fees and expenses of which shall be paid by the
Administrator on behalf of the Issuer.  Notwithstanding the foregoing or
anything herein or in the other Transaction Documents to the contrary, neither
the Issuer nor the Administrator needs to reimburse any expense or indemnify
against any loss, liability or expense incurred by the Delaware Trustee through
(a) the Delaware Trustee’s own willful misconduct, negligence or bad faith, (b)
the breach by the Delaware Trustee of any of its covenants under the Transaction
Documents or (c) the breach by the Delaware Trustee of any of its
representations or warranties under the Transaction Documents.

(h)

Pursuant to separate agreements, the Administrator shall, from its own funds,
pay reasonable compensation to the Indenture Trustee, the Interim Eligible
Lender Trustee, the Delaware Trustee, the Owner Trustee and the Eligible Lender
Trustee and shall reimburse the Indenture Trustee, the Interim Eligible Lender
Trustee, the Delaware Trustee, the Owner Trustee and the Eligible Lender Trustee
for all reasonable expenses, disbursements and advances incurred in the
performance of such party’s respective obligations under the applicable
Transaction Document.

(i)

For purposes of this Section 4.2, in the event of the termination of the rights
and obligations of the Administrator, or a resignation by the Administrator
pursuant to Section 4.6 hereof, the Administrator shall be deemed to be the
Administrator pending appointment of a successor Administrator pursuant to
Section 5.2 hereof.

(j)

Indemnification under this Section 4.2 shall survive the resignation or removal
of the Indenture Trustee, the Interim Eligible Lender Trustee, the Eligible
Lender Trustee, the Delaware Trustee or the Owner Trustee or the termination of
this Agreement and shall include reasonable fees and expenses of counsel and
expenses of litigation.  If the Administrator shall have made any indemnity
payments pursuant to this Section 4.2 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Administrator without interest.

SECTION 4.3

Merger or Consolidation of, or Assumption of the Obligations of, Administrator.
 Any Person (a) into which the Administrator may be merged or consolidated,
(b) which may result from any merger, conversion, or consolidation to which the
Administrator shall be a party or (c) which may succeed to all or substantially
all of the business of the Administrator, which Person shall be bound to perform
every obligation of the Administrator under this Agreement, shall be the
successor to the Administrator hereunder without the execution or filing of any
document or any further act by any of the parties to this Agreement.  The
Administrator shall give prompt written notice of any merger or consolidation to
the Issuer, the Eligible Lender Trustee, the Indenture Trustee, the Master
Servicer and the Rating Agencies.

SECTION 4.4

Limitation on Liability of Administrator and Others.  

(a)

Neither the Administrator nor any of its directors, officers, employees or
agents shall be under any liability to the Issuer, the Noteholders, the Note
Owners or the Certificateholders, or to the Indenture Trustee, any Paying Agent,
the Eligible Lender Trustee or any other party to the Transaction Documents,
except as provided under this Agreement for any action taken or for refraining
from the taking of any action pursuant to this Agreement or for errors in
judgment; provided, however, that this provision shall not protect the
Administrator or any such Person against any liability that would otherwise be
imposed by reason of willful misconduct, bad faith or negligence in the
performance of its duties or by reason of reckless disregard of its obligations
and duties under this Agreement.  The Administrator and any of its directors,
officers, employees or agents may rely in good faith on the advice of counsel or
on any document of any kind, properly executed and submitted by any Person in
respect of any matters arising hereunder.

(b)

Except as provided in this Agreement, the Administrator shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to administer the Trust Student Loans and the Issuer in
accordance with this Agreement and that in its opinion may involve it in any
expense or liability; provided, however, that the Administrator may undertake
any reasonable action that it may deem necessary or desirable in respect of this
Agreement and the other Transaction Documents, the rights and duties of the
parties to this Agreement and the other Transaction Documents, the interests of
the Certificateholders under the Trust Agreement and this Agreement and the
interests of Noteholders under the Indenture and this Agreement.

(c)

The Administrator may execute any of the rights or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys or a
nominee.

SECTION 4.5

Administrator May Own Certificates or Notes.  The Administrator and any
Affiliate thereof may, in its individual or any other capacity, become the owner
or pledgee of the Certificates or Notes with the same rights as it would have if
it were not the Administrator or an Affiliate thereof, except as expressly
provided herein or in any other Transaction Document.

SECTION 4.6

Administrator Not to Resign.  Except as permitted by Section 4.3 hereof, the
Administrator shall not resign from its obligations and duties under this
Agreement except (i) upon determination that the performance of its duties shall
no longer be permissible under applicable law or (ii) upon satisfaction of the
Rating Agency Condition, in the event of the appointment of a successor
Administrator. Notice of any such determination permitting the resignation of
the Administrator shall be communicated to the Issuer, the Owner Trustee, the
Indenture Trustee, the Eligible Lender Trustee, the Depositor and the Rating
Agencies at the earliest practicable time (and, if such communication is not in
writing, shall be confirmed in writing at the earliest practicable time) and any
such determination permitting the resignation of the Administrator shall be
evidenced by an Opinion of Counsel to such effect delivered to the Issuer, the
Owner Trustee, the Indenture Trustee, the Eligible Lender Trustee, the Depositor
and the Rating Agencies concurrently with such notice. No such resignation shall
become effective until a successor Administrator shall have assumed the
responsibilities and obligations of the Administrator hereunder in accordance
with Section 5.2 hereof.

SECTION 4.7

Privacy and Security Provisions.  With respect to information that is
“non-public personal information” (as defined in the GLB Regulations) that is
disclosed or provided by the Issuer (or on the Issuer’s behalf) to the
Administrator in connection with this Agreement, the Administrator agrees,
subject to the terms hereof and the limitations of liability set forth herein,
that in performing its obligations under this Agreement, the Administrator shall
comply with all reuse, redisclosure, or other customer information handling,
processing, security, and protection requirements that are specifically required
of a non-affiliated third-party processor or master servicer (or subcontractor)
under the GLB Regulations and other applicable federal consumer privacy laws,
rules, and regulations.  Without limiting the foregoing, the Administrator
agrees that:

(a)

the Administrator is prohibited from disclosing or using any “non-public
personal information” (as defined in the GLB Regulations) disclosed or provided
by the Issuer or on the Issuer’s behalf to the Administrator, except solely to
carry out the purposes for which it was disclosed, including use under an
exception contained in 12 CFR sections 40.14 or 40.15 or 16 CFR sections 313.14
or 313.15, as applicable, of the GLB Regulations in the ordinary course of
business to carry out those purposes; and

(b)

the Administrator has implemented and will maintain an information security
program designed to meet the objectives of the Interagency Guidelines
Establishing Standards for Safeguarding Customer Information, Final Rule (12 CFR
Part 30, Appendix B) and the Federal Trade Commission’s Standards for
Safeguarding Customer Information (16 CFR Part 314).

ARTICLE V

Default; Remedies

SECTION 5.1

Administrator Default.  If any one of the following events (an “Administrator
Default”) shall have occurred and be continuing:

(a)

(i)

any failure by the Administrator to deliver or deposit any payment or amount
required hereunder, or

(ii)

any failure by the Administrator to give written direction to the Paying Agent
to make any required distributions from any of the Trust Accounts on any Monthly
Distribution Date or Quarterly Payment Date,

which failure in the case of either clause (i) or (ii) above continues
unremedied for (y) five Business Days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given (A) to
the Administrator by the Indenture Trustee or the Owner Trustee or (B) to the
Administrator and the Indenture Trustee by the Noteholders representing not less
than 25% of the Outstanding Amount of the Controlling Class or, if there are no
outstanding Notes, by the Certificateholders representing not less than 25% of
the aggregate Percentage Interests of the Certificates or (z) five Business Days
after discovery of such failure by an officer of the Administrator; or

(b)

any failure by the Administrator to duly observe or perform in any material
respect any other term, covenant or agreement of the Administrator set forth in
this Agreement or any other Transaction Document, which failure shall
(i) materially and adversely affect the rights of the Noteholders or the
Certificateholders and (ii) continue unremedied for a period of 60 days after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given (A) to the Administrator by the Indenture
Trustee or the Owner Trustee or (B) to the Administrator and the Indenture
Trustee by the Noteholders representing not less than 25% of the Outstanding
Amount of the Controlling Class or, if there are no outstanding Notes, by the
Certificateholders representing not less than 25% of the aggregate Percentage
Interests of the Certificates; or

(c)

an Insolvency Event occurs with respect to the Administrator;

then, and in each and every case, so long as the Administrator Default shall not
have been remedied, either the Indenture Trustee or the Noteholders holding a
majority of the Outstanding Amount of the Controlling Class, by notice then
given in writing to the Administrator (and to the Indenture Trustee and the
Owner Trustee if given by the Noteholders) may terminate all the rights and
obligations (other than the obligations set forth in Section 4.2 hereof) of the
Administrator under this Agreement.  On or after the receipt by the
Administrator of such written notice, all authority and power of the
Administrator under this Agreement, whether with respect to the Controlling
Class, the Certificates or the Trust Student Loans or otherwise, shall, without
further action, pass to and be vested in such successor Administrator as may be
appointed under Section 5.2 hereof; and, without limitation, the Indenture
Trustee and the Owner Trustee are hereby authorized and empowered to execute and
deliver, for the benefit of the predecessor Administrator, as attorney in fact
or otherwise, any and all documents and other instruments, and to do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination.  The predecessor Administrator shall
cooperate with the successor Administrator, the Indenture Trustee and the Owner
Trustee in effecting the termination of the responsibilities and rights of the
predecessor Administrator under this Agreement, including the transfer to the
successor Administrator for administration by it of all cash amounts that shall
at the time be held by the predecessor Administrator for deposit, or shall
thereafter be received by it, with respect to a Trust Student Loan.  All
reasonable costs and expenses (including attorneys’ fees) incurred in connection
with amending this Agreement and any other Transaction Documents to reflect such
succession as Administrator pursuant to this Section 5.1 shall be paid by the
predecessor Administrator upon presentation of reasonable documentation of such
costs and expenses.  Upon receipt of notice of the occurrence of an
Administrator Default, the Indenture Trustee shall give notice thereof to the
Rating Agencies.  

The Administrator shall deliver to the Owner Trustee and the Indenture Trustee,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days thereafter, written notice in an Officers’ Certificate of the
Administrator of any event which, with the giving of notice or lapse of time, or
both, would become an Administrator Default under this Section 5.1.

SECTION 5.2

Appointment of Successor Administrator.  Upon the Administrator’s receipt of
notice of termination pursuant to Section 5.1 hereof or resignation by the
Administrator pursuant to Section 4.6 hereof, the Indenture Trustee shall
appoint, or petition a court of competent jurisdiction to appoint, any
established financial institution (i) having a net worth of not less than
$50,000,000 as of the last day of the most recent fiscal quarter for such
institution and (ii) whose regular business shall include the servicing of
Student Loans, as successor Administrator under this Agreement; provided, that
the appointment of any such successor Administrator is required to satisfy the
Rating Agency Condition.  In connection with such appointment, the Indenture
Trustee may make such arrangements for the compensation of such successor
Administrator out of payments on the Trust Student Loans as it and such
successor Administrator shall agree; provided, however, that no such
compensation shall exceed the Administrator’s Fees pursuant to Section 2.14
hereof unless the Rating Agency Condition is satisfied. The Indenture Trustee
and such successor Administrator shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession. The
successor Administrator shall assume no liability or responsibility for any
acts, representations, obligations and covenants of any predecessor
Administrator prior to the date that the successor Administrator becomes
Administrator hereunder.

SECTION 5.3

Notification to Noteholders and Certificateholders.  Upon any termination of, or
appointment of a successor to, the Administrator pursuant to this Article V, the
Owner Trustee shall give prompt written notice thereof to the Certificateholders
and the Indenture Trustee shall give prompt written notice thereof to the
Noteholders and the Rating Agencies.

SECTION 5.4

Waiver of Past Defaults.  Noteholders holding a majority of the Outstanding
Amount of the Controlling Class (or Certificateholders holding a majority of the
aggregate Percentage Interests of the Certificates, in the case of any default
which does not adversely affect the Indenture Trustee or the Controlling Class)
may, on behalf of all Noteholders and the Certificateholders, waive, in writing,
any default by the Administrator in the performance of its obligations hereunder
and any consequences thereof, except a default in making any required deposits
to or payments from any of the Trust Accounts (or giving instructions regarding
the same) in accordance with this Agreement, which defaults may be waived, in
writing, by all Noteholders or, in the case of any such default which does not
adversely affect the Indenture Trustee or the Noteholders, by all
Certificateholders.  Upon any such waiver of a past default, such default shall
cease to exist, and any Administrator Default arising therefrom shall be deemed
to have been remedied for every purpose of this Agreement and the other
Transaction Documents.  No such waiver shall extend to any subsequent or other
default or impair any right consequent thereto.

ARTICLE VI

Optional Purchase of Trust Student Loans

SECTION 6.1

Optional Purchase of All Trust Student Loans.  The Administrator shall notify
the Master Servicer, the Depositor, the Issuer and the Indenture Trustee in
writing, within five days after the last day of any Collection Period as of
which the then outstanding Pool Balance is 10% or less of the Initial Pool
Balance.  On the Quarterly Payment Date following the last day of such
Collection Period as of which the then outstanding Pool Balance is 10% or less
of the Initial Pool Balance, the Eligible Lender Trustee, on behalf and at the
written direction of the Master Servicer, or any other “eligible lender” (within
the meaning of the Higher Education Act) designated by the Master Servicer in
writing to the Eligible Lender Trustee and the Indenture Trustee, shall have the
option to purchase the remaining Trust Student Loans.  To exercise such option,
the Master Servicer shall (i) not less than fifteen days prior to the relevant
Quarterly Payment Date, notify the Eligible Lender Trustee and the Indenture
Trustee in writing that the Master Servicer intends to exercise its option to
purchase the remaining Trust Student Loans and (ii) deposit, pursuant to
Section 2.6 hereof, in the Collection Account an amount equal to the aggregate
Purchase Amount for the remaining Trust Student Loans and the related rights
with respect thereto; provided, however, that the Master Servicer may not effect
such purchase if such aggregate Purchase Amount does not equal or exceed the
Minimum Purchase Amount.  In the event (i) the Master Servicer fails to notify
the Eligible Lender Trustee and the Indenture Trustee that the Master Servicer
intends to exercise its option to purchase the remaining Trust Student Loans
pursuant to this Section 6.1 or (ii) the Master Servicer fails to deposit the
amount stated in Section 2.6 hereof within the period stated therein, the Master
Servicer shall be deemed to have waived its option to purchase the remaining
Trust Student Loans as long as the Master Servicer has received five Business
Days’ notice from the Indenture Trustee as provided in Section 4.4 of the
Indenture.

SECTION 6.2

Notice.  Notice of any termination of the Issuer shall be given by the
Administrator to the Owner Trustee and the Indenture Trustee as soon as
practicable after the Administrator has received notice thereof.

SECTION 6.3

Succession.  Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders shall succeed to the rights of the Noteholders hereunder and
the Owner Trustee shall succeed to the rights of the Indenture Trustee pursuant
to this Agreement and any other Transaction Document.

ARTICLE VII

Protection of Interests in Trust

SECTION 7.1

Financing Statements.  The Administrator, on behalf of the Depositor, shall file
such financing statements and cause to be filed such continuation statements,
all in such manner and in such places as may be required by law fully to
preserve, maintain, and protect the interest of the Issuer, the Owner Trustee
and the Indenture Trustee in the Trust Student Loans and in the proceeds
thereof.  The Administrator shall deliver (or cause to be delivered) to the
Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

SECTION 7.2

Identity.  The Depositor shall not change its name, identity or corporate
structure in any manner that would, could or might make any financing statement
or continuation statement filed in accordance with Section 7.1 hereof seriously
misleading within the meaning of Section 9-507(b) of the UCC, unless it shall
have given the Owner Trustee and the Indenture Trustee at least five days’ prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.

SECTION 7.3

Relocation.  The Depositor shall have an obligation to give the Owner Trustee
and the Indenture Trustee at least 60 days’ prior written notice of any
relocation of its chief executive office which relocation results in a change in
the jurisdiction in which the Depositor was formed.

SECTION 7.4

Accounts and Records; Access.  

(a)

The Master Servicer shall maintain accounts and records as to each Trust Student
Loan accurately and in sufficient detail to permit (i) the reader thereof to
know at any time the status of such Trust Student Loan, including payments and
recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Trust Student Loan and the amounts from time to time deposited by the Master
Servicer and the Subservicer into the Collection Account in respect of such
Trust Student Loan.

(b)

The Master Servicer shall maintain its computer systems so that, from and after
the time of sale of the Trust Student Loans to the Eligible Lender Trustee on
behalf of the Issuer, the Master Servicer’s master computer records (including
any backup archives) that refer to a Trust Student Loan shall indicate clearly
the interest of the Issuer, the Eligible Lender Trustee and the Indenture
Trustee in such Trust Student Loan and that such Trust Student Loan is owned by
the Eligible Lender Trustee on behalf of the Issuer and has been pledged to the
Indenture Trustee.  Indication of the Issuer’s, the Eligible Lender Trustee’s
and the Indenture Trustee’s interest in a Trust Student Loan shall be deleted
from or modified on the Master Servicer’s computer systems when, and only when,
the related Trust Student Loan shall have been paid in full, purchased,
repurchased or reacquired.

(c)

If at any time the Depositor or the Administrator shall propose to sell, grant a
security interest in, or otherwise transfer any interest in student loans to any
prospective purchaser, lender or other transferee, the Master Servicer shall
give to such prospective purchaser, lender or other transferee computer tapes,
records or printouts (including any restored from backup archives) that, if they
refer in any manner whatsoever to any Trust Student Loan, indicate clearly that
such Trust Student Loan has been sold and is owned by the Eligible Lender
Trustee on behalf of the Issuer and has been pledged to the Indenture Trustee.

(d)

Upon reasonable notice, the Master Servicer shall permit the Indenture Trustee
and its agents at any time during normal business hours to inspect, audit and
make copies of and abstracts from the Master Servicer’s records regarding any
Trust Student Loan.

(e)

Upon request, at any time the Eligible Lender Trustee or the Indenture Trustee
has reasonable grounds to believe that such requested information would be
necessary in connection with its performance of its duties under the Transaction
Documents, the Master Servicer shall furnish to the Eligible Lender Trustee or
to the Indenture Trustee (in each case, with a copy to the Administrator),
within five Business Days of such request, a list of all Trust Student Loans (by
borrower loan identification number, type of loan and date of disbursement) then
held as part of the Trust Estate, and the Administrator shall furnish to the
Eligible Lender Trustee or to the Indenture Trustee, within 15 Business Days
thereafter, a comparison of such list to the list of Trust Student Loans set
forth in Schedule A to the Indenture as of the Closing Date, a list of all
Additional Trust Student Loans as of the end of the Supplemental Purchase
Period, a list of all Trust Student Loans which had been added as Add-On
Consolidation Loans as of the end of the Consolidation Loan Add-On Period and
the Extended Consolidation Loan Add-On Period, and, for each Trust Student Loan
that has been removed from the pool of loans held by the Eligible Lender Trustee
on behalf of the Issuer, information as to the date as of which and
circumstances under which each such Trust Student Loan was so removed.

(f)

The Depositor shall deliver to the Owner Trustee, the Eligible Lender Trustee
and the Indenture Trustee (i) promptly after the execution and delivery of this
Agreement and of each amendment hereto, (ii) on each date upon which the
predecessor Administrator shall become unable to act as Administrator as
specified in the notice of resignation pursuant to Section 4.6 hereof and
accompanying Opinion of Counsel and (iii) within 120 days after the beginning of
each calendar year, commencing 2008, an Opinion of Counsel either (A) stating
that, in the opinion of such counsel, all financing statements and continuation
statements that are necessary to fully preserve and protect the interest of the
Eligible Lender Trustee and the Indenture Trustee in the Collateral have been
executed and filed, and reciting the details of such filings or referring to
prior Opinions of Counsel in which such details are given, or (B) stating that,
in the opinion of such counsel, no such action shall be necessary to fully
preserve and protect such interest; provided that in the case of clause (iii)
above, a single Opinion of Counsel may be delivered in satisfaction of the
foregoing requirement and that of Section 3.6(b) of the Indenture. Each Opinion
of Counsel referred to in this clause (f) shall specify (as of the date of such
opinion and given all applicable laws as in effect on such date) any action
necessary to be taken in the following year to fully preserve and protect such
interest.

ARTICLE VIII

Independence; Powers of Attorney

SECTION 8.1

Independence of the Administrator.  For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer, the Indenture Trustee or the Eligible Lender Trustee
with respect to the manner in which it accomplishes the performance of its
obligations hereunder.  Unless expressly authorized by the Issuer or as
otherwise provided in the Transaction Documents, the Administrator shall have no
authority to act for or represent the Issuer, the Indenture Trustee or the
Eligible Lender Trustee in any way and shall not otherwise be deemed an agent of
the Issuer, the Indenture Trustee or the Eligible Lender Trustee.

SECTION 8.2

No Joint Venture.  Nothing contained in this Agreement (a) shall constitute the
Administrator and either of the Issuer or the Eligible Lender Trustee as members
of any partnership, joint venture, association, syndicate, unincorporated
business or other separate entity, (b) shall be construed to impose any
liability as such on any of them or (c) shall be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.

SECTION 8.3

Other Activities of Administrator.  Nothing herein shall prevent the
Administrator or any of its Affiliates from engaging in other businesses or, in
its sole discretion, from acting in a similar capacity as an administrator for
any other Person even though such Person may engage in business activities
similar to those of the Issuer, the Eligible Lender Trustee or the Indenture
Trustee.

SECTION 8.4

Powers of Attorney.  The Eligible Lender Trustee and the Indenture Trustee
shall, upon the written request of the Administrator, furnish the Administrator
with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Administrator to carry out its administrative duties
hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.1

Amendment.

(a)

This Agreement may be amended from time to time by the parties hereto, without
the consent of any Noteholder or Certificateholder but with prior written notice
to the Rating Agencies, for the purpose of (i) curing any ambiguity, correcting
or supplementing any provision which may be inconsistent with any other
provision herein, the related free-writing base prospectus, the related
free-writing prospectus (as supplemented by certain term sheet(s)), the related
prospectus, the related prospectus supplement and/or any other Transaction
Document, (ii) complying with applicable law or regulation or (iii) adding any
provisions to or changing in any manner or eliminating any of the provisions
herein or modifying in any manner the rights of the Noteholders or the
Certificateholders other than any amendment described in clause (b) below;
provided, however, that no such amendment described in clauses (i) through (iii)
above shall materially adversely affect the interests of the Noteholders or the
Certificateholders. An amendment will be deemed not to materially adversely
affect the interests of any Noteholder or Certificateholder if the party
requesting the amendment obtains and delivers to the other parties hereto an
Opinion of Counsel to that effect.

(b)

This Agreement may also be amended from time to time by the parties hereto, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions herein or modifying in any manner the rights of the
Noteholders or the Certificateholders, with the consent of Noteholders of at
least a majority of the aggregate Outstanding Amount of the Controlling Class to
the extent such amendment affects the Noteholders and/or the consent of
Certificateholders of at least a majority of the aggregate Percentage Interests
of the Certificates to the extent such amendment affects the Certificateholders,
in either case with prior written notice to the Rating Agencies; provided,
however, that no amendment shall:

(i)

increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the Trust Student Loans or distributions which are required to
be made for the benefit of the Noteholders or the Certificateholders, or change
any Note Rate; or

(ii)

reduce the percentage of the aggregate Outstanding Amount of any class of Notes
or Certificates, the consent of the holders of which is required for any
amendments to this Agreement;

without the consent of the holder of each Note or Certificate affected by that
change.

(c)

It shall not be necessary to obtain the consent of the Noteholders or the
Certificateholders pursuant to this Section 9.1 to approve the particular form
of any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof.

(d)

Promptly after the execution of any amendment to this Agreement, the
Administrator shall furnish a copy of such amendment to each of the Rating
Agencies.

(e)

 Prior to the execution of any amendment to this Agreement, the Owner Trustee,
the Eligible Lender Trustee and the Indenture Trustee shall be entitled to
receive and rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement.  The Owner Trustee, the
Eligible Lender Trustee and the Indenture Trustee may, but shall not be
obligated to, execute and deliver such amendment which affects the Owner
Trustee’s, the Eligible Lender Trustee’s or the Indenture Trustee’s, as
applicable, own rights, powers, duties or immunities under this Agreement or
otherwise.

(f)

Notwithstanding anything in this Section 9.1 to the contrary, no amendment,
modification or supplement to this Agreement may significantly change the
permitted activities of the Issuer set forth in Section 2.3 of the Trust
Agreement without the consent and approval of holders of at least a majority of
the Outstanding Amount of the Notes and, subject to Section 4.6 of the Trust
Agreement, holders of at least a majority of the aggregate Percentage Interests
of the Certificates.

SECTION 9.2

Assignment.  Notwithstanding anything to the contrary contained herein, except
as provided in Sections 4.3, 4.5 and 5.2 of the Master Servicing Agreement and
Sections 4.3, 4.6 and 5.2 hereof, this Agreement may not be assigned by the
Depositor, the Administrator or the Master Servicer.  This Agreement may be
assigned by the Owner Trustee only to its permitted successor pursuant to the
Trust Agreement and by the Indenture Trustee only to its permitted successor
pursuant to the Indenture.

SECTION 9.3

Limitations on Rights of Others.  The provisions of this Agreement are solely
for the benefit of the Depositor, the Master Servicer, the Issuer, the Indenture
Trustee, the Owner Trustee and the Eligible Lender Trustee and for the benefit
of the Interim Eligible Lender Trustee (but solely with respect to Sections
4.2(d), (h), (i) and (j) hereof), the Delaware Trustee (but solely with respect
to Sections 4.2(g), (h), (i) and (j) hereof), the Certificateholders and the
Noteholders, as third party beneficiaries, and nothing in this Agreement,
whether express or implied, shall be construed to give to any other Person any
legal or equitable right, remedy or claim in the Trust Estate or under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein.

SECTION 9.4

Assignment to Indenture Trustee.  The Depositor hereby acknowledges and consents
to any Grant by the Issuer to the Indenture Trustee pursuant to the Indenture
for the benefit of the Noteholders of a security interest in all right, title
and interest of the Issuer in, to and under the Trust Student Loans and the
assignment of any or all of the Issuer’s rights and obligations under this
Agreement, the Transfer Agreement and the Depositor’s rights under the Purchase
Agreement to the Indenture Trustee.  The Master Servicer hereby acknowledges and
consents to the assignment by the Issuer to the Indenture Trustee pursuant to
the Indenture for the benefit of the Noteholders of any and all of the Issuer’s
rights and obligations under this Agreement and under the Master Servicing
Agreement.

SECTION 9.5

Nonpetition Covenants.  

(a)

Notwithstanding any prior termination of this Agreement, the Master Servicer,
the Administrator, the Eligible Lender Trustee, the Indenture Trustee and the
Depositor shall not, at any time, acquiesce, petition or otherwise invoke or
cause the Issuer to invoke the process of any court or government authority for
the purpose of commencing or sustaining a case against the Issuer under any
federal or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Issuer.  The foregoing shall not limit
the rights of the Master Servicer, the Administrator, the Eligible Lender
Trustee, the Indenture Trustee and the Depositor to file any claim in, or
otherwise take any action with respect to, any insolvency proceeding that was
instituted against the Issuer by a Person other than the Master Servicer, the
Administrator, the Eligible Lender Trustee, the Indenture Trustee or the
Depositor.

(b)

Notwithstanding any prior termination of this Agreement, the Master Servicer,
the Administrator, the Indenture Trustee, the Issuer and the Eligible Lender
Trustee shall not, at any time, acquiesce, petition or otherwise invoke or cause
the Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Depositor under any
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Depositor or
any substantial part of its property, or ordering the winding up or liquidation
of the affairs of the Depositor.  The foregoing shall not limit the rights of
the Master Servicer, the Administrator, the Indenture Trustee, the Issuer and
the Eligible Lender Trustee to file any claim in, or otherwise take any action
with respect to, any insolvency proceeding that was instituted against the
Depositor by a Person other than the Master Servicer, the Administrator, the
Indenture Trustee, the Issuer or the Eligible Lender Trustee.

SECTION 9.6

Limitation of Liability of Eligible Lender Trustee, Indenture Trustee and Owner
Trustee.  

(a)

Notwithstanding anything contained herein to the contrary, this Agreement has
been executed and delivered by The Bank of New York, not in its individual
capacity but solely in its capacity as Eligible Lender Trustee of the Issuer,
and in no event shall The Bank of New York, in its individual capacity, except
as expressly provided in the Eligible Lender Trustee Agreement, have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer.

(b)

Notwithstanding anything contained herein to the contrary, this Agreement has
been executed and delivered by The Bank of New York, not in its individual
capacity but solely as Indenture Trustee, and in no event shall The Bank of New
York, in its individual capacity, except as expressly provided in the Indenture,
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer.

(c)

Notwithstanding anything contained herein to the contrary, this Agreement has
been executed and delivered by The Bank of New York Trust Company, N.A., not in
its individual capacity but solely as Owner Trustee of the Issuer, and in no
event shall The Bank of New York Trust Company, N.A., in its individual
capacity, except as expressly provided in the Trust Agreement, have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer.

(d)

No recourse under any obligation, covenant or agreement of the Issuer contained
in this Agreement shall be had against any agent of the Issuer (including the
Administrator) as such by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is solely an obligation of the Issuer
as a Delaware statutory trust, and that no personal liability whatsoever shall
attach to or be incurred by any agent of the Issuer (including the
Administrator), as such, under or by reason of any of the obligations, covenants
or agreements of the Issuer contained in this Agreement, or implied therefrom,
and that any and all personal liability for breaches by the Issuer of any such
obligations, covenants or agreements, either at common law or at equity, or by
statute or constitution, of every such agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.

(e)

The rights of and protections of the Indenture Trustee under the Indenture shall
be incorporated as though explicitly set forth herein.

SECTION 9.7

Notices.  

(a)

Except as otherwise provided herein, any notice required or permitted by this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail as follows:

If to the Master Servicer or the Administrator, to:  

JPMorgan Chase Bank, National Association
c/o Collegiate Funding of Delaware, L.L.C.
Fredericksburg, Virginia 22408
Attn:  Assistant Treasurer
Facsimile:  (540) 368-5971

E-mail: trustaccounting@cfsloans.com

If to the Issuer, to:

Chase Education Loan Trust 2007-A
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway

Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

with a copy to:

JPMorgan Chase Bank, National Association
c/o Collegiate Funding of Delaware, L.L.C.
Fredericksburg, Virginia 22408
Attn:  Assistant Treasurer
Facsimile:  (540) 368-5971

E-mail: trustaccounting@cfsloans.com

If to the Depositor, to:




Collegiate Funding of Delaware, L.L.C.

10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408

Attention: Assistant Treasurer

Facsimile: (540) 368-5971

E-mail: trustaccounting@cfsloans.com




If to the Owner Trustee, to:

The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

If to the Eligible Lender Trustee, to:

The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

If to the Indenture Trustee, to:

The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

If to the Delaware Trustee, to:

The Bank of New York (Delaware)
100 White Clay Center, Route 273

Newark, Delaware 19711
Attn:  Corporate Trust Administration

Facsimile:  (302) 453-4400

E-mail: kgullo@bankofny.com

If to Moody’s, to:

Moody’s Investors Service, Inc.

ABS Monitoring Department

99 Church Street

New York, New York 10007




If to S&P, to:

Standard & Poor’s Ratings Services,

       a division of The McGraw-Hill Companies, Inc.,

55 Water Street

New York, New York

10041-0003

Attention: Asset Backed Surveillance Department, 42nd Floor

E-mail:  servicer_reports@standardandpoors.com




If to Fitch, to:

Fitch Ratings

One State Street Plaza

New York, New York 10004

Attention: Municipal Structured Finance Group

as such address, facsimile number or e-mail address for notices hereunder may be
changed by any party by like notice to each other party.

(b)

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent if the sending party
has proof of receipt by the party to which it is sent, provided that, if such
notice is not sent during the normal business hours of the party to which it is
sent, such notice shall be deemed to have been sent at the opening of business
on the next Business Day of the party to which it is sent.  Notices sent to an
email address shall be deemed to have been given when sent if the sending party
has written acknowledgement of receipt from the party to which it is sent.

SECTION 9.8

GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICT OF LAW PROVISIONS
THEREOF (OTHER THAN §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

SECTION 9.9

Headings.  The Section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

SECTION 9.10

Counterparts.  This Agreement may be executed in counterparts, each of which
when so executed shall together constitute but one and the same agreement.

SECTION 9.11

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 Each of the parties named on the signature pages to this Agreement by execution
of this Agreement agrees, for the benefit of the Administrator and the other
signatories hereto, to be bound by the terms of this Agreement and the other
Transaction Documents to the extent reference is made in such document to such
party.

ARTICLE X

Compliance with Regulation AB

SECTION 10.1

Intent of the Parties; Reasonableness.  The Issuer and the Administrator
acknowledge and agree that the purpose of this Article X is to facilitate
compliance by the Issuer with the provisions of Regulation AB and related rules
and regulations of the Commission.

Neither the Issuer nor the Administrator shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Administrator acknowledges that interpretations
of the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Eligible Lender
Trustee, the Owner Trustee, the Indenture Trustee, the Master Servicer, or any
other party to the Transaction Documents in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB.  In connection therewith, the Issuer shall cooperate fully with
the Administrator (including any of its assignees or designees) in the
preparation of, any and all statements, reports, certifications, records and any
other information necessary in the good faith determination of the
Administrator, on behalf of the Issuer, to comply with the provisions of
Regulation AB.

SECTION 10.2

Reporting Requirements.  

(a)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, for the purpose of satisfying its reporting
obligation under the Exchange Act with respect to any class of asset-backed
securities, the Administrator shall (i) notify the Issuer, in writing, of any
material Proceedings pending against the Administrator and (ii) provide to the
Issuer a description of such Proceedings.

(b)

As a condition to the succession as Administrator by any Person as permitted by
Section 4.3 hereof, the successor Administrator shall provide to the Issuer, at
least 10 Business Days prior to the effective date of such succession or
appointment, (x) a written notice of such succession or appointment and (y) for
so long as the Depositor is required to file reports with respect to the Issuer
under the Exchange Act, in writing all information necessary in order for the
Administrator to comply with its reporting obligation under Item 6.02 of Form
8-K with respect to any class of Notes.

(c)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, in addition to such information as the
Administrator is obligated to provide pursuant to other provisions of this
Agreement, the Administrator shall provide such information regarding the
performance or servicing of the Trust Student Loans as is reasonably required to
facilitate the preparation of the distribution reports in accordance with Item
1121 of Regulation AB.  Such information shall be provided concurrently with the
monthly reports otherwise required to be delivered by the Administrator under
this Agreement, commencing with the first such report due hereunder.

SECTION 10.3

Annual Statement as to Compliance.  For so long as the Depositor is required to
file reports with respect to the Issuer under the Exchange Act, within the
earlier of 90 days after the end of each fiscal year of the Issuer and such date
as required by Regulation AB, the Administrator shall deliver to the Depositor,
the Indenture Trustee and the Owner Trustee the statement of compliance from the
Administrator described in Item 1123 of Regulation AB with respect to such
fiscal year, which statement shall be in the form of an Officers’ Certificate of
the Administrator, stating that (i) a review of the activities of the
Administrator during such fiscal year (or the period since the initial Cutoff
Date in the case of the first such certificate) and of its performance under
this Agreement has been made under such officer’s supervision and (ii) to the
best of such officer’s knowledge, based on such review, the Administrator has
fulfilled all its obligations in all material respects under this Agreement
throughout such fiscal year (or the period since the initial Cutoff Date in the
case of the first such certificate), or, if there has been a default in the
fulfillment of any such obligation in any material respect, specifying each such
default known to such officer and the nature and status thereof.

SECTION 10.4

Reports on Assessment of Compliance with Applicable Servicing Criteria.  

(a)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, within the earlier of 90 days after the end of
each fiscal year of the Issuer and such date as required by Regulation AB, the
Administrator shall deliver to the Depositor, the Indenture Trustee and the
Owner Trustee a report of compliance with the Applicable Servicing Criteria with
respect to such fiscal year, which report will be signed by an Authorized
Officer of the Administrator and shall contain (i) a statement of the
Administrator’s responsibility for assessing compliance with the Applicable
Servicing Criteria applicable to the Administrator as specified in the
certification substantially in the form of Attachment A, (ii) a statement that
the Administrator has used the Applicable Servicing Criteria to assess
compliance with the Applicable Servicing Criteria applicable to the
Administrator, (iii) a statement describing the Applicable Servicing Criteria
that are not applicable to the activities that the Administrator performs with
respect to asset-backed securities transactions taken as a whole involving the
Administrator and that are backed by the same asset type as the Notes, (iv) a
statement that the Administrator has assessed compliance with the Applicable
Servicing Criteria applicable to the Administrator as of and for the period
ending the end of such fiscal year and disclosure of any material instance of
noncompliance identified by the Administrator and (v) a statement that a
registered public accounting firm has issued an attestation report on the
Administrator’s assessment of compliance with the Applicable Servicing Criteria
applicable to the Administrator as of and for the period ending the end of such
fiscal year; provided, however, that if JPMorgan Chase Bank is acting as both
the Administrator and the Master Servicer, JPMorgan Chase Bank may provide a
single report of compliance in conformity with this Section 10.4(a) covering its
activities as both the Administrator and the Master Servicer.

(b)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, within the earlier of 90 days after the end of
each fiscal year of the Issuer and such date as required by Regulation AB, the
Administrator shall cause a registered public accounting firm (who may also
render other services to the Administrator or the Depositor) to furnish to the
Depositor, the Indenture Trustee and the Owner Trustee an attestation report
satisfying the requirements of Rule 15d-18(c) of the Exchange Act on each
assessment of compliance with the Applicable Servicing Criteria delivered
pursuant to Section 10.4(a) hereof with respect to the Administrator during such
fiscal year. Each such attestation report shall be made in accordance with
standards of attestation engagements issued or adopted by the Public Company
Accounting Oversight Board. Notwithstanding the foregoing, the assessment of
compliance with the Applicable Servicing Criteria described above may be
replaced by any similar report using standards other than those adopted by the
Public Company Accounting Oversight Board which are now or in the future in use
by servicers of comparable assets and which otherwise comply with any rule,
regulation, “no action” letter or similar guidance promulgated by the
Commission.

(c)

For so long as the Depositor is required to file reports with respect to the
Issuer under the Exchange Act, within the earlier of 90 days after the end of
each fiscal year of the Issuer and such date as required by Regulation AB, the
Administrator shall, if requested by the Owner Trustee, acting on behalf of the
Issuer, deliver to the Issuer, the Depositor, the Master Servicer and any other
Person that will be responsible for signing a Sarbanes Certification a
certification in the form attached hereto as Attachment B. The Administrator
acknowledges that the parties identified in this clause (c) may rely on the
certification provided by the Administrator pursuant to this clause in signing a
Sarbanes Certification and filing such with the Commission.  The Owner Trustee,
acting on behalf of the Issuer, will not request delivery of a certification
under this clause (c) unless the Depositor is required under the Exchange Act to
file an annual report on Form 10-K with respect to the Issuer.

[Remainder of this page intentionally left blank.]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

COLLEGIATE FUNDING OF DELAWARE, L.L.C., in its capacity as Depositor

By: /s/ Kenneth E. Bilyeu, Jr.

Name: Kenneth E. Bilyeu, Jr.

Title: Treasurer

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as Master Servicer

By: /s/ Kenneth E. Bilyeu, Jr.

Name: Kenneth E. Bilyeu, Jr.

Title: Senior Vice President

CHASE EDUCATION LOAN TRUST 2007-A

By: THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee

By: /s/ William Cardozo

Name: William Cardozo

Title: Vice President

THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee

By: /s/ William Cardozo

Name: William Cardozo

Title: Vice President





--------------------------------------------------------------------------------

THE BANK OF NEW YORK, not in its individual capacity but solely as Eligible
Lender Trustee

By: /s/ William Cardozo

Name: William Cardozo

Title: Agent

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as Administrator

By: /s/ Kenneth E. Bilyeu, Jr.

Name: Kenneth E. Bilyeu, Jr.

Title: Senior Vice President

THE BANK OF NEW YORK, not in its individual capacity but solely as Indenture
Trustee

By: /s/ William Cardozo

Name: William Cardozo

Title: Agent

AGREED AND ACCEPTED with respect to Sections 4.2(g), (h), (i) and (j) of this
Agreement by THE BANK OF NEW YORK (DELAWARE), in its capacity as Delaware
Trustee

By: /s/ Kristine K. Gullo

Name: Kristine K. Gullo

Title: Vice President

AGREED AND ACCEPTED with respect to Sections 4.2(d), (h), (i) and (j) of this
Agreement by THE BANK OF NEW YORK, in its capacity as Interim Eligible Lender
Trustee

By: /s/ William Cardozo

Name: William Cardozo

Title: Agent





--------------------------------------------------------------------------------




ATTACHMENT A


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by JPMorgan Chase Bank, National
Association, as the Administrator, shall address, at a minimum, the criteria
identified below (the “Applicable Servicing Criteria”):




Reference

Criteria

Applicability

 

General Servicing Considerations

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

√

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.  

 

 




Cash Collection and Administration

 

1122(d)(2)(i)

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days of
receipt, or such other number of days specified in the transaction agreements.

√

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of § 240.13k-1(b)(1) of the Securities Exchange Act.

 

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

 

1122(d)(2)(vii)

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations (A) are mathematically accurate; (B) are
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) are reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

√

 




Investor Remittances and Reporting

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the servicer.

√

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

√

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

 




Pool Asset Administration

 

1122(d)(4)(i)

Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.

 

1122(d)(4)(ii)

Pool assets and related documents are safeguarded as required by the transaction
agreements.

 

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

√

1122(d)(4)(iv)

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the applicable servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
pool asset documents.

 

1122(d)(4)(v)

The servicer’s records regarding the pool assets agree with the servicer’s
records with respect to an obligor’s unpaid principal balance.

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor's pool asset (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

√

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool asset, or such other number of days specified in the
transaction agreements.

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

1122(d)(4)(xiv)

 Delinquencies, charge-offs and uncollectable accounts are recognized and
recorded in accordance with the transaction agreements.

√

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrator

Date:

_________________________




By:_____________________________________

Name:

Title:





--------------------------------------------------------------------------------




ATTACHMENT B

FORM OF ANNUAL CERTIFICATION

Re:

The Administration Agreement dated as of July 2, 2007 (the “Agreement”), among
Collegiate Funding of Delaware, L.L.C. (the “Depositor”), JPMorgan Chase Bank,
National Association, not in its individual capacity but solely in its capacity
as master servicer (in such capacity, the “Master Servicer”), Chase Education
Loan Trust 2007-A (the “Issuer”), The Bank of New York Trust Company, N.A., not
in its individual capacity but solely in its capacity as owner trustee (in such
capacity, the “Owner Trustee”), The Bank of New York, not in its individual
capacity but solely in its capacity as eligible lender trustee (in such
capacity, the “Eligible Lender Trustee”), JPMorgan Chase Bank, National
Association, not in its individual capacity but solely in its capacity as
administrator (the “Administrator”), and The Bank of New York, not in its
individual capacity but solely in its capacity as indenture trustee (in such
capacity, the “Indenture Trustee”)

I, ________________________________, the _______________________ of JPMorgan
Chase Bank, National Association (the “Administrator”), certify to the Issuer,
the Depositor, the Master Servicer and each of their officers, with the
knowledge and intent that they will rely upon this certification, that:

(1)

I have reviewed the servicer compliance statement of the Administrator provided
in accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Administrator’s compliance with the servicing
criteria set forth in Item 1122(d) of Regulation AB (the “Applicable Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Trust Student Loans by the
Administrator during 200[_] that were delivered by the Administrator to the
Depositor, the Indenture Trustee and the Owner Trustee pursuant to the Agreement
(collectively, the “Company Servicing Information”);

(2)

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

(3)

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Administrator under the Agreement has been provided to the
Depositor, the Indenture Trustee and the Owner Trustee;

(4)

I am responsible for reviewing the activities performed by the Administrator as
administrator under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and, except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Administrator has fulfilled its obligations under the Agreement in all
material respects; and

(5)

The Compliance Statement required to be delivered by the Administrator pursuant
to the Agreement, and the Servicing Assessment and Attestation Report required
to be provided by the Administrator and/or any Subcontractor pursuant to the
Agreement, have been provided to the Depositor, the Indenture Trustee and the
Owner Trustee. Any material instances of noncompliance described in such reports
have been disclosed to the Depositor, the Indenture Trustee and the Owner
Trustee.  Any material instance of noncompliance with the Applicable Servicing
Criteria has been disclosed in such reports.

Date:

_________________________

By:________________________________

Name:  

Title:












